Exhibit 10.1
Execution Version
SECURITIES PURCHASE AGREEMENT
     THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of
May 25, 2010, by and between Hanmi Financial Corporation, a Delaware corporation
and registered bank holding company with its principal offices in Los Angeles,
California (the “Company”), and Woori Finance Holdings Co. Ltd., a Korean
corporation with its principal offices in Seoul, Korea (the “Purchaser”).
RECITALS
     WHEREAS, the Company is in the process of raising up to $330 million (the
“Aggregate Offering Amount”) through: (i) a private placement to the Purchaser
exempt from the registration requirements of the U.S. Securities Act of 1933, as
amended (the “Securities Act”), of shares of the Company’s common stock, par
value US $0.001 per share (“Common Stock”), and (ii) a rights offering
registered under the Securities Act with the Company’s existing stockholders
(the “Rights Offering”) and a best efforts public offering (the “Subsequent
Offering”); and
     WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, 200,000,000 shares of Common
Stock (including such number of additional shares of Common Stock which may be
acquired by the Purchaser pursuant to Section 5.3 herein, if any, the “Shares”),
representing a majority of the issued and outstanding shares of Common Stock
(including any options, warrants and other securities or instruments convertible
into common stock), on an as-converted and fully-diluted basis taking into
account the Rights Offering and Subsequent Offering and assuming $120 million of
Common Stock is issued in connection with the Rights Offering and Subsequent
Offering.
     NOW, THEREFORE, IN CONSIDERATION of the representations, warranties and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Purchaser hereby agree as follows:
ARTICLE I
DEFINITIONS

1.1.   Definitions. As used in this Agreement, the following capitalized terms
shall have the following meaning:       “Action” means any action, suit,
inquiry, notice of violation, proceeding (including any partial proceeding such
as a deposition) or investigation pending or, to the Company’s Knowledge,
threatened against the Company, any Subsidiary or any of their respective
properties or any officer, director or employee of the Company or any Subsidiary
acting in his or her capacity as an officer, director or employee before or by
any federal, state,

 



--------------------------------------------------------------------------------



 



    county, local or foreign court, arbitrator, governmental or administrative
agency, regulatory authority, stock exchange or trading facility.

    “Acquisition Proposal” has the meaning set forth in Section 5.1(d).      
“Adverse Recommendation” has the meaning set forth in Section 5.1(c).      
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person.       “Agreement” has the meaning
ascribed to such term in the Preamble.       “Benefit Plan” has the meaning set
forth in Section 3.3(r)(i).       “BHC Act” means the U.S. Bank Holdings Company
Act of 1956, as amended.       “Board” or “Board of Directors” shall mean the
board of directors of the Company.       “Board Recommendation” has the meaning
set forth in Section 4.1(c).       “Business Day” means any day, other than a
Saturday or Sunday or a day on which banking institutions in the state of
California or Seoul, Korea are authorized or required by law or executive order
to close.       “CDFI” has the meaning set forth in Section 3.3(b)(ii).      
“CDI” means the California Department of Insurance.       “CERCLA” has the
meaning set forth in Section 3.3(y).       “Closing” has the meaning set forth
in Section (a).       “Closing Date” has the meaning set forth in
Section 2.1(b).       “Code” means the Internal Revenue Code of 1986, as
amended.       “Common Stock” has the meaning set forth in the Recitals, and
also includes any securities into which the Common Stock may hereafter be
reclassified or changed.       “Common Stock Equivalents” means any securities
of the Company or any Subsidiary which would entitle the holder thereof to
acquire at any time Common Stock, including, without limitation, any debt,
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock or other securities that entitle the holder to
receive, directly or indirectly, Common Stock.

-2-



--------------------------------------------------------------------------------



 



    “Company” has the meaning ascribed to such term in the Preamble.      
“Company Counsel” means Manatt, Phelps & Phillips, LLP.       “Company
Deliverables” has the meaning set forth in Section (a).       “Company Financial
Statements” has the meaning set forth in Section 3.3(i).       “Company
Significant Subsidiary” has the meaning set forth in Section 3.3(b).      
“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Exchange Act Rule 3b-7) of the Company or its Company Significant
Subsidiaries, after reasonable due inquiry, which, for the avoidance of doubt,
shall include executive officers of the Company and Hanmi Bank.       “Control”
(including, with correlative meaning, the terms “controlling”, “controlled by”
or “under common control with”) when used with respect to any Person, means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.       “CRA” means the Community
Reinvestment Act of 1977 or any successor law, and regulations and rules issued
pursuant to that Act or any successor law.       “Disclosure Materials” has the
meaning set forth in Section 3.1(h).       “Dispute” has the meaning set forth
in Section 8.9.       “Environmental Laws” mean any applicable local, state or
federal statutes, regulations, ordinances or common laws for the protection of
human health, safety or the environment including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.,
Solid Waste Disposal Act, 42 U.S.C. § 6901 et seq., and Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq.       “ERISA” has the meaning set forth in
Section 3.3(r)(i).       “ERISA Affiliate” has the meaning set forth in
Section 3.3(r)(ii).       “Evaluation Date” has the meaning set forth in
Section 3.3(j).       “Exchange Act” means the Securities Exchange Act of 1934,
as amended, or any successor statute, and the rules and regulations promulgated
thereunder.       “FRB” has the meaning set forth in Section 4.1(a).

-3-



--------------------------------------------------------------------------------



 



    “FDIC” has the meaning set forth in Section 3.3(b)(ii).       “GAAP” means
U.S. generally accepted accounting principles.       “Governmental Entities” or
“Governmental Entity” means any governmental or regulatory authorities,
agencies, courts, commissions or other entities, whether federal, state, local
or foreign, or applicable self-regulatory organizations.       “Hazardous
Substances” means pollutants, contaminants, dangerous goods, hazardous or toxic
substances, chemicals, hazardous microorganisms, radioactive materials,
petroleum, petroleum products and any other materials regulated under
Environmental Laws.       “ICC” has the meaning set forth in Section 8.9.      
“Information” has the meaning set forth in Section 4.2(a).       “Initial
Shares” has the meaning set forth in Section 2.1(a).       “Intellectual
Property” has the meaning set forth in Section 3.3(z).       “Lien” means any
mortgage, pledge, lien (statutory or otherwise), encumbrance, hypothecation,
charge, security interest, right of first refusal, right of first offer,
preemptive right or other restrictions of any kind.       “Losses” has the
meaning set forth in Section 5.10(a).       “Material Adverse Effect” means any
event, fact, circumstance or occurrence (each, an “Effect”) that, individually
or in the aggregate with any other event, fact, circumstance or occurrence,
results or would reasonably be expected to result in a material adverse change
in or a material adverse effect over a commercially reasonable period on the
(i) financial condition, results of operations, business, operations, business
assets or regulatory status of the Company and its Subsidiaries, taken as a
whole; (ii) legality, validity or enforceability of this Agreement, or
(iii) ability on the part of the Company or the Purchaser to consummate the
transactions contemplated by this Agreement and to perform in any material
respect its obligations under this Agreement within the time frames provided for
in this Agreement, except that any of the following, either alone or in
combination, shall not be deemed a Material Adverse Effect: (A) effects
resulting from or relating to the announcement or disclosure of the sale of the
Shares or other transactions contemplated by this Agreement, (B) effects caused
by any event, occurrence or condition resulting from or relating to the taking
of any action in accordance with this Agreement, (C) changes in the generally
accepted accounting principles or regulatory accounting principles generally
applicable to banks or their bank holding companies in the United States or
Korea, as the case may be, (D) changes in applicable laws, rules and regulations
or interpretations thereof by any Governmental

-4-



--------------------------------------------------------------------------------



 



    Entity, except for such changes which would reasonably be expected to have
the effect of making illegal the consummation of the transactions contemplated
hereby, (E) general changes in global or national economic, monetary or
financial conditions, including changes in prevailing interest rates, credit
markets, equity markets, commodity prices, currency exchange rates, bank failure
rates, sovereign debt defaults, capital market conditions or real estate price
appreciation/depreciation trends, or in the industries in which the Company and
its subsidiaries operate, other than significant, sustained, reasonably
unanticipated and materially adverse changes in economic conditions in the
United States or Korea, which changes would reasonably be expected to have the
effect of making commercially impractical consummation of the transactions
contemplated hereby, (F) changes in global or national political conditions,
including the outbreak or escalation of war, acts of terrorism or civil unrest,
other than significant, sustained, reasonably unanticipated and materially
adverse changes in such conditions in the United States or Korea, which changes
would reasonably be expected to have the effect of making commercially
impractical consummation of the transactions contemplated hereby, (G) the
entering into by the Company or any of its Subsidiaries or the continuation (on
substantially the same or similar terms) of any Regulatory Agreement and any
future classifications, guidance, directives or other supervisory actions (which
are reasonably foreseeable based on the current arrangements or agreements) that
are related to the Company’s or any of its Subsidiaries’ financial condition as
of the date of this Agreement, in and of itself, (H) any failure by the Company
to meet any public estimates (disclosed to the public in compliance with
applicable laws and consistent with past practice) or expectations or analysts
estimates or expectations of the Company’s financial condition, results of
operations or other measures of financial performance for any period, or any
failure by the Company to meet any internal budgets, plans or forecasts of its
financial condition, results of operations, or other measures of financial
performance, (I) the results of operations and cash flow for the period ended,
and changes in the financial condition and shareholders equity of the Company
at, June 30, 2010 and (J) any legal proceedings (other than a permanent
injunction or order that prohibits the consummation of the transactions
contemplated hereby) made or brought by any of the current or former
stockholders of the Company (on their own behalf or on behalf of the Company)
against the Company arising out of this Agreement or any of the transaction
contemplated hereby.

    “Material Contract” means any contract of the Company that was filed as an
exhibit to the SEC Reports pursuant to Item 601(b)(10) of Regulation S-K.      
“Material Permits” has the meaning set forth in Section 3.3(w).       “Option
Purchase Price” has the meaning set forth in Section 2.1(a).       “Option
Shares” has the meaning set forth in Section 2.1(a).       “Other Investors” has
the meaning set forth in Section 5.3.

-5-



--------------------------------------------------------------------------------



 



    “Outside Date” has the meaning set forth in Section 7.1(b).       “Permitted
Liens” means (i) liens for Taxes and other governmental charges and assessments
arising in the ordinary course that are not yet due and payable, (ii) liens of
landlords, carriers, warehousemen, mechanics and materialmen and other like
liens arising in the ordinary course of business for sums not yet due and
payable, and (iii) other liens or imperfections on property that are,
individually or in the aggregate, (A) not material in amount or (B) do not
materially detract from the value of or materially impair the existing use of
the property affected by such Lien or imperfection.       “Per Share Price” has
the meaning set forth in Section 2.1.       “Person” means an individual,
corporation, association, partnership, limited liability company, group (as such
term is used in Section 13(d)(3) of the Exchange Act), trust, joint venture,
business trust or unincorporated organization, or a government or any agency or
political subdivision thereof.       “Principal Trading Market” means the
exchange on which the Common Stock is primarily listed on or quoted for trading,
which, as of the date of this Agreement and the Closing Date, shall mean the
NASDAQ Stock Market.       “Purchase Price” has the meaning set forth in
Section 2.1(a).       “Purchaser” has the meaning ascribed to such term in the
Preamble.       “Purchaser Deliverables” has the meaning set forth in Section
(b).       “Purchaser Nominees” has the meaning set forth in Section 5.2.      
“Purchaser Party” has the meaning set forth in Section 5.10(a).      
“Registration Rights Agreement” has the meaning set forth in
Section 2.2(a)(iii).       “Regulatory Agreement” has the meaning set forth in
Section 3.3(s).       “Regulatory Approvals” has the meaning set forth in
Section 4.1(a).       “Reg S” has the meaning set forth in Section 3.4(k).      
“Representatives” has the meaning set forth in Section 5.1(a).       “Resigning
Directors” has the meaning set forth in Section 5.2.       “Rights Offering” has
the meaning set forth in the Recitals.       “Rules” has the meaning set forth
in Section 8.9.

-6-



--------------------------------------------------------------------------------



 



    “SEC” means the U.S. Securities and Exchange Commission.       “SEC Reports”
has the meaning set forth in Section 3.1(h).       “Secretary’s Certificate” has
the meaning set forth in Section (a).       “Securities Act” means the
Securities Act of 1933, as amended, or any successor statute, and the rules and
regulations promulgated thereunder.       “Shares” has the meaning set forth in
the Recitals.       “Stockholders Proposals” has the meaning set forth in
Section 4.1(b).       “Subsequent Offering” has the meaning set forth in the
Recitals.       “Subsidiary” means those entities identified on Schedule 3.3(b).
      “Tax” or “Taxes” has the meaning set forth in Section 3.1(l).      
“Transfer Agent” means Computershare Limited, or any successor transfer agent
for the Company.       “Unlawful Gains” has the meaning set forth in
Section 3.1(q).

ARTICLE II
PURCHASE AND SALE

2.1.   Closing.

  (a)   [Purchase Price. On the terms and subject to the conditions set forth
herein, on the Closing Date, the Company hereby agrees to issue and sell to the
Purchaser, and the Purchaser hereby agrees to subscribe and purchase from the
Company 175,000,000 shares of common stock (the “Initial Shares”), free and
clear of all Liens (other than the restrictions provided for in Section 5.6(a)),
for an aggregate purchase price (the “Purchase Price”) of US $210 million, at a
per Share price equal to US $1.20 per Share (the “Per Share Price”). In the
event the Purchaser exercises its option pursuant to Section 5.3 prior to or at
Closing, the Purchaser shall receive an additional 25,000,000 shares of common
stock (the “Option Shares”), free and clear or all Liens (other than the
restrictions provided for in Section 5.6(a)) for an additional consideration of
US $30 million (the “Option Purchase Price”) at the Per Share Price.     (b)  
Closing. The closing of the transactions contemplated herein (the “Closing”)
shall take place at the offices of Manatt, Phelps & Phillips, LLP, 11355 West
Olympic Boulevard, Los Angeles, California 90064, at 10:00 am (Los Angeles time)
within ten (10) Business Days after the satisfaction or waiver, by the

-7-



--------------------------------------------------------------------------------



 



      party entitled to grant such waiver (subject to applicable law), of the
conditions set forth in Article VI hereof, other than conditions which by their
terms are to be satisfied at Closing, or such other date, time and place as the
parties may mutually agree (the “Closing Date”).

2.2.   Closing Deliveries.

  (a)   On or prior to the Closing Date, the Company shall issue, deliver or
cause to be delivered to the Purchaser the following (the “Company
Deliverables”):

  (i)   this Agreement, duly executed by the Company;     (ii)   one or more
certificates (as requested by Purchaser) evidencing the Initial Shares and, if
applicable, the Option Shares, in each case free and clear of all Liens (other
than the restrictive legends as provided in Section 5.6(a), issued in the name
of the Purchaser or its Affiliate(s);     (iii)   a registration rights
agreement in form and substance reasonably satisfactory to the Company and the
Purchaser (the “Registration Rights Agreement”) duly executed by the Company;  
  (iv)   a legal opinion of Company Counsel, dated as of the Closing Date, which
shall include, among other things, an opinion regarding the exemption of the
Transaction from the registration requirements under the Securities Act, in
substantially the form and substance reasonably satisfactory to the Company;    
(v)   a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors or a duly authorized committee thereof
approving the transactions contemplated by this Agreement and the issuance of
the Shares, and (b) certifying as to the incumbency of certain officers of the
Company, in substantially the form attached hereto as Exhibit A;     (vi)   the
Compliance Certificate referred to in Section 6.1(h) hereof;     (vii)   a
certificate of good standing for each of the Company and its Subsidiaries issued
by the Secretary of State (or comparable office) of the jurisdiction of its
incorporation, CDFI and/or CDI, as appropriate, as of a date within five
(5) Business Days of the Closing Date;     (viii)   resignation letters in form
and substance reasonably satisfactory to the Company and the Purchaser from the
Resigning Directors; and

-8-



--------------------------------------------------------------------------------



 



  (ix)   non-solicitation agreements in form and substance reasonably
satisfactory to the Purchaser executed by the Resigning Directors.

  (b)   On or prior to the Closing Date the Purchaser shall deliver or cause to
be delivered to the Company the following (the “Purchaser Deliverables”):

  (i)   this Agreement, duly executed by the Purchaser;     (ii)   the
Registration Rights Agreement, duly executed by the Purchaser;     (iii)   a
duly executed officer’s certificate in the form set forth in Exhibit B hereto;
and     (iv)   the Purchase Price and, if applicable, the Option Purchase Price,
in U.S. dollars and in immediately available funds, by wire transfer to the
account designated by the Company as set forth below:         Bank:
Address:
Account Name:
Account Number:
Routing Number:

ARTICLE III
REPRESENTATIONS AND WARRANTIES

3.1.   Disclosure Schedules. On or prior to the date of this Agreement, each of
the Company and the Purchaser delivered to the other a schedule (“Disclosure
Schedule”) setting forth, among other things, items the disclosure of which is
necessary or appropriate either in response to an express disclosure requirement
contained in a provision hereof or as an exception to one or more
representations or warranties contained in Section 3.3 with respect to the
Company, or in Section 3.4 with respect to the Purchaser; provided, however,
that notwithstanding anything in this Agreement to the contrary, the mere
inclusion of an item in such schedule shall not be deemed to be an admission
that such item represents a material exception or material fact, event, or
circumstance or that such item has had or would reasonably be expected to have a
Material Adverse Effect on the Company or the Purchaser, as applicable.   3.2.  
Previously Disclosed. “Previously Disclosed” with regard to (1) any party means
information set forth on its Disclosure Schedule corresponding to the provision
of this Agreement to which such information relates; provided that information
which, on its face is reasonably apparent to a reader that it relates to another
provision of this Agreement, shall also be deemed to be Previously Disclosed
with respect to such other provision and (2) the Company, includes information
publicly disclosed by the Company in the SEC Reports filed by it with or
furnished to the SEC and publicly

-9-



--------------------------------------------------------------------------------



 



    available on or prior to the Closing Date (excluding any risk factor
disclosures contained in such documents under the heading “Risk Factors” and any
disclosure of risks included in any “forward-looking statements” disclaimer or
other statements that are predictive or forward-looking in nature).

3.3.   Representations and Warranties of the Company. Except as Previously
Disclosed, the Company hereby represents and warrants as of the date hereof and
as of the Closing Date (except to the extent made only as of a specified date,
in which case as of such date) to the Purchaser that:

  (a)   Organization and Qualification.

  (i)   Each of the Company and its Subsidiaries is an entity duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, with the requisite corporate power and authority to own or lease
and use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in material violation of
any of the provisions of its respective certificate or articles of incorporation
or bylaws or other similar organizational documents. Each of the Company and its
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not reasonably be expected to have a Material Adverse Effect.     (ii)  
The Company (i) is duly registered as a bank holding company under the BHC Act;
(ii) has duly elected to be treated as a “financial holding company” thereunder;
and (iii) is allowed to exercise all powers of a “financial holding company”
thereunder. The Company has furnished or made available to the Purchaser true,
correct and complete copies of each of the Company’s and its Subsidiaries’
certificate or articles of incorporation and bylaws or other similar
organizational documents, as amended through the date of this Agreement.

  (b)   Subsidiaries.

  (i)   The Company has no direct or indirect Subsidiaries other than those
subsidiaries listed on Schedule 3.3(b) and has indicated therein which
Subsidiaries would constitute a “significant subsidiary” of such person within
the meaning of Rule 1-02 of Regulation S-X of the SEC (“Company Significant
Subsidiary”). The Company owns, directly or indirectly, all of the capital stock
of each Company Significant Subsidiary, free and clear of any and all Liens
(other than Permitted

-10-



--------------------------------------------------------------------------------



 



      Liens), and all the issued and outstanding shares of capital stock of each
Company Significant Subsidiary have been duly authorized and validly issued and
are fully paid and non-assessable. There are no outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character whatsoever
providing for the purchase or issuance of any Company Significant Subsidiary’s
capital stock or any securities representing the right to purchase or otherwise
receive any shares of such Company Significant Subsidiary’s capital stock.

  (ii)   Except in respect of the Subsidiaries, the Company does not own
beneficially, directly or indirectly, more than 5% of any class of equity
securities or similar interests of any corporation, bank, business trust,
association or similar organization, and is not, directly or indirectly, a
partner in any partnership or party to any joint venture. Hanmi Bank, the
Company’s principal subsidiary, is (A) duly organized and validly existing as a
banking institution chartered by the State of California, (B) in good standing
with the Department of Financial Institutions of the State of California
(“CDFI”), (C) a member bank of the Federal Reserve System and (D) its deposit
accounts are insured by the Federal Deposit Insurance Corporation (“FDIC”) to
the fullest extent permitted by the Federal Deposit Insurance Act and the rules
and regulations of the FDIC thereunder, and all premiums and assessments
required to be paid in connection therewith have been paid when due.

  (c)   Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution, delivery and performance of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby
(including, but not limited to, the issuance, sale and delivery of the Shares)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its stockholders in connection therewith other than in
connection with the Regulatory Approvals and the Stockholder Proposals. This
Agreement upon delivery will have been duly and validly executed by the Company
and, assuming due authorization, execution and delivery of this Agreement by the
Purchaser, will constitute (when delivered in accordance with the terms hereof)
the legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or similar laws relating to or affecting creditors generally or by
general equitable principles (whether applied in equity or law).

-11-



--------------------------------------------------------------------------------



 



  (d)   No Conflicts. The execution, delivery and performance by the Company of
this Agreement and the consummation by the Company of the transactions
contemplated hereby (including, without limitation, the issuance, sale and
delivery of the Shares) do not and will not (i) subject to the approval of the
Stockholders Proposals, conflict with or violate any provisions of the Company’s
or any Company Significant Subsidiary’s certificate or articles of incorporation
or bylaws or otherwise result in a violation of the organizational documents of
the Company; (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would result in a default) under, result in the
creation of any Lien (other than Permitted Liens) upon any of the properties or
assets of the Company or its Subsidiaries or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any note, bond, mortgage indenture deed of trust,
license, lease, agreement or other instrument or obligation to which the Company
or any of its Company Significant Subsidiaries is subject; or (iii) subject to
Section 3.1(e) below, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction applicable
to the Company or any of its Subsidiaries or by which any property or asset of
the Company or any of its Subsidiaries is bound or affected, except in the case
of clauses (ii) and (iii) such as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. There are no
stockholders agreements, voting agreements or other similar arrangements with
respect to the Company’s capital stock to which the Company is a party or, to
the Company’s Knowledge, between or among any of the Company’s stockholders.    
(e)   Filings, Consents and Approvals. Neither the Company nor any of the
Company Significant Subsidiaries is required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any Governmental Entity or other Person in connection with
the execution, delivery and performance by the Company of this Agreement
(including, without limitation, the issuance, sale and delivery of the Shares).
    (f)   Issuance of the Shares. As of the Closing the Shares will be duly
authorized and, when issued and paid for in accordance with the terms of this
Agreement, will be validly issued, fully paid and nonassessable and free and
clear of all Liens, other than the restrictions on transfer provided for in
Section 5.6(a) hereof, and shall not be subject to preemptive or similar rights.
The Shares will be issued in compliance with all applicable federal and state
securities laws.     (g)   Capitalization The authorized capital stock of the
Company consists of two hundred ten million (210,000,000) shares, of which two
hundred million (200,000,000) shares are Common Stock, with par value of $.001
per share, and ten million (10,000,000) of which are Preferred Stock, with par
value of $.001 per share, issuable in one or more series as of the date hereof.
As of the close

-12-



--------------------------------------------------------------------------------



 



      of business on May 19, 2010 there were 51,182,390 issued and outstanding
shares of Common Stock and no issued and outstanding shares of Preferred Stock.
All of the outstanding shares of capital stock of the Company are duly
authorized, validly issued, fully paid and non-assessable and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase any capital stock of the Company. (i) There
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company, other than those issued or granted pursuant to
equity or incentive plans or arrangements described in the SEC Reports;
(ii) there are no material outstanding debt securities, notes or other
instruments evidencing indebtedness of the Company or by which the Company is
bound carrying the right to vote on any matters on which the stockholders of the
Company may vote; (iii) there are no agreements or arrangements under which the
Company is obligated to register the sale of any of their securities under the
Securities Act; (iv) there are no outstanding securities or instruments of the
Company that contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to redeem a security of the Company; (v) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Shares; and (vi) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement.

  (h)   SEC Reports; Disclosure Materials. Since December 31, 2007, the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by it under the Securities Act or the Exchange Act, including
pursuant to Section 13(a) or 15(d) of the Exchange Act (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports” and together with
this Agreement and the Schedules to this Agreement, the “Disclosure Materials”),
on a timely basis or has received a valid extension of such time of filing and
has filed such SEC Reports prior to the expiration of such extension. As of
their respective filing dates, or, to the extent corrected by a subsequent
amendment or restatement, the time of filing of such subsequent amendment or
restatement, the SEC Reports complied as to form in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and, except as corrected by
subsequent filings, none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which

-13-



--------------------------------------------------------------------------------



 



      they were made, not misleading. No executive officer of the Company has
failed in any respect to make the certifications required of him or her under
Section 302 or 906 of the Sarbanes-Oxley Act of 2002.

  (i)   Financial Statements. The consolidated balance sheets of the Company and
its Subsidiaries as of December 31, 2009 and 2008 and related consolidated
statements of income, stockholders’ equity and cash flows for the three years
ended December 31, 2009, together with the notes thereto, certified by KPMG LLP
and included in the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2009, as filed with the SEC and as the same may have been
amended prior to the date hereof (the “Company Financial Statements”), (i) have
been prepared from, and are in accordance with, the books and records of the
Company and its Subsidiaries; (ii) complied as to form, as of the date of filing
with the SEC, in all material respects with applicable accounting requirements
and with the published rules and regulations of the SEC with respect thereto;
(iii) have been prepared in accordance with GAAP applied on a consistent basis;
and (iv) present fairly in all material respects the consolidated financial
position of the Company and its Subsidiaries at the dates set forth therein and
the consolidated results of operations, changes in stockholders’ equity and cash
flows of the Company and Subsidiaries for the periods stated therein.     (j)  
Disclosure Controls and Procedures. The Company has established and maintains
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) that are effective in all material respects to ensure that
material information relating to the Company, including any consolidated
Subsidiaries, is made known to its chief executive officer and chief financial
officer by others within those entities. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
end of the period covered by the most recently filed annual periodic report
under the Exchange Act (such date, the “Evaluation Date”). The Company presented
in its most recently filed annual periodic report under the Exchange Act the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no material changes in the Company’s
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Exchange Act) or, to the Company’s Knowledge, in other factors that
could affect the Company’s internal controls.     (k)   Accounting Controls. The
Company maintains a system of accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets;

-14-



--------------------------------------------------------------------------------



 



      (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. None of the Company, its
Subsidiaries or, to the Company’s knowledge, any director, officer, employee,
auditor, accountant or representative of the Company or any Subsidiary has
received or otherwise had or obtained knowledge of any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or any Subsidiary or their respective internal accounting controls,
including any material complaint, allegation, assertion or claim that the
Company or any Subsidiary has engaged in questionable accounting or auditing
practices.

  (l)   Taxes. (A)(i) Except as would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect on the Company, each of
the Company and its Subsidiaries has timely filed all federal, state, county,
local and foreign Tax returns, including all information returns, required to be
filed by it and all such Tax returns are true, complete and correct in all
respects, and were prepared in compliance with all applicable laws and
regulations, and timely paid all Taxes owed by it and no Tax owed by it or
assessment received by it are delinquent; (ii) neither the Company nor any
Subsidiary has waived any statute of limitations with respect to Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency, in each
case that is still in effect, or has pending a request for any such extension or
waiver; (iii) neither the Company nor any Subsidiary is a party to any pending
action or proceeding, nor to the Company’s Knowledge is any such action or
proceeding threatened by any Governmental Entity, for the assessment or
collection of Taxes, interest, penalties, assessments or deficiencies that could
reasonably be expected to have a Material Adverse Effect on the Company and no
issue (including in connection with tax refunds claimed for the carry back of
taxable losses or otherwise) has been raised, or to the Company’s Knowledge
expected to be raised, by any federal, state, local or foreign taxing authority
in connection with an audit or examination of the Tax returns, business or
properties of the Company or any Subsidiary which has not been settled, resolved
and fully satisfied, or adequately reserved for (other than those issues that
would not be reasonably expected to have a Material Adverse Effect on the
Company); (iv) except as would not be reasonably expected to have a Material
Adverse Effect on the Company, each of the Company and the Subsidiaries has
withheld and timely paid all Taxes that it is required to withhold from amounts
owing to employees, creditors or other third parties; (v) neither the Company
nor any Subsidiary is a party to, is bound by or has any obligation under any
material Tax sharing or material Tax indemnity agreement or similar contract or
arrangement other than any contract or agreement between or among the Company
and any Subsidiary. Neither the Company nor any Subsidiary has entered into any
“reportable transaction” within the meaning of Treasury

-15-



--------------------------------------------------------------------------------



 



      Regulations Section 1.6011-4(b), or any other transaction requiring
disclosure under analogous provisions of state, local or foreign law;
(vi) neither the Company nor any Subsidiary has liability for the Taxes of any
person other than the Company or any Subsidiary under Treasury Regulations
Section 1.1502-6 (or any similar provision of state, local or foreign law);
(vii) there are no tax liens on any assets of the Company or any Subsidiary;
(viii) no acceleration of the vesting schedule for any property that is
substantially unvested within the meaning of the regulations under Section 83
will occur in connection with the transactions contemplated by this Agreement;
(ix) to the Company’s Knowledge, neither the Company nor any Subsidiary is doing
business in or engaged in a trade or business in any jurisdiction in which it
has not filed all required income or franchise tax returns; (x) the Company has
not been at any time a member of any partnership or joint venture or the holder
of a beneficial interest in any trust for any period for which the statute of
limitations for any Tax has not expired; (xi) neither the Company nor any
Subsidiary is subject to any accumulated earnings tax, personal holding company
tax or similar tax; and (xii) the Company and the Subsidiaries have never been a
United States real property holding corporation within the meaning of
Section 897(c)(2) of the Code during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code.

      (B) (i) there are no requests for information currently outstanding that
could affect the Taxes of the Company or any Subsidiary; (ii) there are no
proposed reassessments of any property owned by the Company or any Subsidiary or
other proposals that could increase the amount of any Tax to which the Company
or any Subsidiary would be subject; (iii) no power of attorney that is currently
in force has been granted with respect to any matter relating to Taxes that
could affect the Company or any Subsidiary; and (iv) none of the Company or
Subsidiaries are “loss corporations” within the meaning of section 382 of the
Code.         (C) (i) Schedule 3.3(l) lists all income, franchise and similar
Tax returns (federal, state, local and foreign) filed with respect to each of
the Company and the Subsidiaries for taxable periods ended on or after December
31,2009, indicates the most recent income, franchise or similar Tax return for
each relevant jurisdiction for which an audit has been completed or the statute
of limitations has lapsed and indicates all Returns that currently are the
subject of audit; (ii) the Company has made available to the Purchaser correct
and complete copies of all federal, state and foreign income, franchise and
similar Returns, examination reports, and statements of deficiencies assessed
against or agreed to by the Company or any Subsidiary since December 31,2009;
and (iii) the Company has delivered to the Purchaser a true and complete copy of
any tax-sharing or allocation agreement or arrangement involving the Company or
any Subsidiary.

-16-



--------------------------------------------------------------------------------



 



    For the purpose of this Agreement, the term “Tax” (including, with
correlative meaning, the term “Taxes”) shall mean any and all taxes, fees,
levies, duties, tariffs, imposts and other charges of any kind (together with
any and all interest, penalties, additions to tax and additional amounts imposed
with respect thereto) imposed by any Governmental Entity, including taxes on or
with respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, unemployment, social
security, workers’ compensation or net worth, and taxes in the nature of excise,
withholding, ad valorem stamp, transfer, gains or value added; license,
registration and documentation fees, and customs’ duties, tariffs, and similar
charges.

  (m)   Material Changes. Since December 31, 2009 (i) there have not been any
Effect that has had or would reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect; (ii) the Company has not
incurred any material liabilities or material obligations of any nature
(absolute, accrued, contingent or otherwise) other than (A) accrued expenses and
other liabilities incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected or reserved
against in the Company Financial Statements in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
SEC; (iii) the Company has not materially altered its method of accounting or
the manner in which it keeps its accounting books and records (excluding changes
required by GAAP or regulatory accounting principles applicable to banks or bank
holding companies); (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock (other than in connection with repurchases of unvested stock issued to
employees of the Company); (v) the Company has not issued any equity securities
to any officer, director or Affiliate, except Common Stock issued pursuant to
existing Company stock option plans; and (vi) there has not been any material
change or amendment to, or any waiver of any material right by the Company
under, any Material Contract under which the Company or any of its Company
Significant Subsidiaries is bound or subject.     (n)   Material Contracts.
Except for the Material Contracts and except for this Agreement and the
Registration Rights Agreement, the Company and its Subsidiaries are not party to
any agreements, contracts or commitments that are material to the business,
financial condition, assets or operations of the Company and its Subsidiaries
that would be required to be filed pursuant to Item 601(b)(10) of Regulation S-K
under the Exchange Act. Neither the Company nor any of its Subsidiaries is in
material default under or in material violation of, nor to the Company’s
Knowledge, has received written notice of termination or default under any
Material Contract.

-17-



--------------------------------------------------------------------------------



 



  (o)   Litigation. There is no Action pending, or, to the Company’s Knowledge,
threatened against the Company or any Company Significant Subsidiary, nor is the
Company or any Company Significant Subsidiary subject to any order, judgment on
decree, in each case except as would not reasonably be expected to have a
Material Adverse Effect. There is no Action pending, or, to the Company’s
Knowledge, threatened which adversely affects or challenges the legality,
validity or enforceability of this Agreement or the issuance of Shares
hereunder. Neither the Company nor any Company Significant Subsidiary, nor any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.     (p)   Employment Matters. (i) No material
labor dispute exists or, to the Company’s Knowledge, has been threatened in
writing with respect to any of the employees of the Company or its Subsidiaries.
None of the Company’s or any of its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or relevant
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and each Subsidiary believes
that its relationship with its employees is good. No executive officer (as
defined in Rule 501(f) of the Securities Act) of the Company or a Subsidiary of
the Company has notified the Company or such Subsidiary, as the case may be,
that such officer intends to leave the Company or such Subsidiary, as the case
may be, or otherwise terminate such officer’s employment with the Company or
such Subsidiary, as the case may be. To the Company’s Knowledge, no executive
officer (as defined in Rule 501(f) of the Securities Act) of the Company or any
of its Subsidiaries is in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement. To the Company’s Knowledge, each of the Company and
its Subsidiaries is in compliance with all U.S. federal, state, local and
foreign laws and regulations relating to employment and employment practices,
terms and conditions of employment and wages and hours, except where the failure
to be in compliance would not in the reasonable judgment of the Company be
expected to have, individually or in the aggregate, a Material Adverse Effect.  
      (ii) There is no (a) employment-related lawsuit, action, proceeding, or
claim pending or threatened against the Company nor (b) pending internal
investigation of any complaints of employment law violations by the Company.    
    (iii) Each Person who performs services for the Company has been, and is,
properly classified by the Company as an employee or independent contractor.    
(q)   Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived

-18-



--------------------------------------------------------------------------------



 



      that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (which default or violation
has not been waived); (ii) is in violation of any order of which the Company or
any Company Significant Subsidiary has been made aware in writing by any court,
arbitrator or governmental body having jurisdiction over the Company or any of
its Subsidiaries or its properties or assets; or (iii) is in violation of, or in
receipt of written notice that it is in violation of, any statute, rule or
regulation of any Governmental Entity applicable to the Company or any of its
Subsidiaries, except in each case as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Except for
statutory or regulatory restrictions of general application, neither the Company
nor any of its Subsidiaries’ respective business or properties has been placed
under any material restriction by a Governmental Entity and, to the Company’s
Knowledge, neither the Company nor any of its Subsidiaries has received any
notification or communication from any Governmental Entity that an investigation
of the Company or any of its Subsidiaries by such Governmental Entity is pending
or threatened.

  (r)   Company Benefit Plans.

  (i)   “Benefit Plan” means all material employee benefit plans, program,
agreements, policies, practices, or other arrangements providing benefits to any
current or former employee, officer, director or other service provider of or to
the Company or any Subsidiary or any beneficiary or dependent thereof that is
sponsored or maintained by the Company or any Subsidiary or to which the Company
or any Subsidiary contributes or is obligated to contribute or is party, whether
or not written, including any material employee welfare benefit plan within the
meaning of Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (whether or not such plan is subject to ERISA) and any
material bonus, incentive, deferred compensation, vacation, stock purchase,
stock option, severance, employment, change of control, medical, life or other
insurance, cafeteria, profit-sharing, savings, consulting or fringe benefit
plan, program, agreement or policy.     (ii)   Each Benefit Plan has been
operated and administered in all material respects in accordance with its terms
and with the applicable provisions of ERISA, the Code and all other laws and
regulations applicable to such Benefit Plan. Except as would not reasonably be
expected to have a Material Adverse Effect on the Company, none of

-19-



--------------------------------------------------------------------------------



 



      the Company and its Subsidiaries nor any of their respective ERISA
Affiliates has incurred any liability under Section 412, 430, 431, or 432 of the
Code, or Section 302, 303, 304 or 305 or Title IV of ERISA, that has not been
satisfied in full, and no condition exists that presents a material risk to the
Company, any Subsidiary or any ERISA Affiliate of incurring a liability under
any such Sections or Title. “ERISA Affiliate” means any entity, trade or
business, whether or not incorporated, which together with the Company and its
Subsidiaries would be deemed a “single employer” within the meaning of
Section 4001 of ERISA or Sections 414(b), (c), (m) or (o) of the Code.

  (iii)   Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby will result in or is a
precondition to (A) any payment or benefit (including severance, unemployment
compensation, “parachute payment” (within the meaning of Section 280G of the
Code), forgiveness of indebtedness or otherwise) becoming due to any current or
former employee, officer or director of the Company or any Subsidiary from the
Company or any Subsidiary under any Benefit Plan or any other agreement with any
employee, including, for the avoidance of doubt, change in control agreements,
(B) any increase in payments or benefits otherwise payable under any Benefit
Plan, (C) any acceleration of the time of payment or vesting of any such
payments or benefits, (D) the funding or increase in the funding of any such
payments or benefits, or (E) any limitation on the right of the Company or any
Subsidiary to amend, merge, terminate or receive a reversion of assets from any
Benefit Plan or related trust.     (iv)   Except as would not reasonably be
expected to have a Material Adverse Effect on the Company and except for
liabilities fully reserved for or identified in the Company Financial
Statements, there are no pending or threatened claims (other than claims for
benefits in the ordinary course), lawsuits or arbitrations which have been
asserted or instituted against and there are no judgments, decrees, injunctions,
rules or orders outstanding against (A) the Benefit Plans, (B) any fiduciaries
thereof with respect to their duties to the Benefit Plans, or (C) the assets of
any of the trusts under any of the Benefit Plans. There are no pending or, to
the Company’s Knowledge, threatened audits or investigations by any Governmental
Entity involving any Benefit Plan. All contributions required to have been made
under the terms of any Benefit Plan or pursuant to ERISA and the Code have been
timely made and all obligations in respect of each Benefit Plan have been
properly accrued and reflected in the Company Financial Statements.

-20-



--------------------------------------------------------------------------------



 



  (v)   Each of the Benefit Plans that is intended to be “qualified” within the
meaning of Section 401(a) of the Code is so qualified and a favorable
determination or opinion letter to that effect has been issued by the IRS with
respect to each such Benefit Plan, and nothing has occurred that could
reasonably be expected to adversely affect the qualified status of any Benefit
Plan under Section 401(a) of the Code or require the filing of a submission
under the IRS’s employee plans compliance resolution system or the taking of
other corrective action pursuant to such system in order to maintain the
qualified status of such Benefit Plan. Each of the Benefit Plans that is
intended to satisfy the requirements of Section 125, 423 or 501(c)(9) of the
Code satisfies such requirements in all material respects.     (vi)   No payment
or benefit paid or provided, or to be paid or provided, to current or former
employees, directors or other service providers of or to the Company or any
Subsidiary (including pursuant to this Agreement or any other Transaction
Documents) will fail to be deductible for federal income tax purposes under
Section 280G of the Code.     (vii)   Each Benefit Plan that provides deferred
compensation subject to Section 409A of the Code complies with Section 409A of
the Code (and has so complied for the entire period during which Section 409A of
the Code has applied to such Benefit Plan). None of the transactions
contemplated by this Agreement or any other Transaction Document will constitute
or result in a violation of Section 409A of the Code.

  (s)   Regulatory Agreement. Except as set forth on Schedule 3.3(s) (each, a
“Regulatory Agreement”), the Company or the Company Significant Subsidiary
(i) has not received, consented to, or entered into any notice, communication,
memorandum, agreement or order of any applicable Governmental Entity directing,
restricting or limiting, or purporting to direct, restrict or limit, in any
manner the operations of the Company and (ii) is not aware of any basis for any
unresolved violation of any applicable Governmental Entity with respect to any
Regulatory Agreement which if resolved in a manner adverse to the Company could
have a Material Adverse Effect.     (t)   CRA Compliance. Each of the Company
and each Company Significant Subsidiary, as applicable, is in compliance, in all
material respects, with the applicable provisions of the CRA, and, as of the
date of this Agreement, the Company has received a CRA rating of “satisfactory”
or better from the applicable Governmental Entity. To the Company’s Knowledge,
there is no fact or circumstance or set of facts or circumstances that would
cause the

-21-



--------------------------------------------------------------------------------



 



      Company to fail to comply with such provisions in a manner that could
reasonably be expected to have a Material Adverse Effect.

  (u)   Loan Loss Reserves. Each of the reserve and allowances for possible loan
losses and the carrying value for real estate owned which are shown on the
financial statements of the Company included in the SEC Reports has been
established in conformity with all applicable requirements, rules and policies
of applicable Governmental Entities and complies with GAAP applied on a
consistent basis to provide for possible losses on loans outstanding and real
estate owned as of the date of such financial statements.     (v)   Compliance
with Capital Adequacy Guidelines. To the Company’s Knowledge, upon the
consummation of the transactions contemplated by this Agreement, the Company and
the Company Significant Subsidiaries will have sufficient regulatory capital to
meet all applicable regulatory capital guidelines of all applicable Governmental
Entities applicable to the Company as of the date of the Closing.     (w)  
Regulatory Permits. Each of the Company and the Company Significant Subsidiaries
possesses or has applied for all certificates, authorizations, licenses,
franchises, permits, orders and approvals issued or granted by the appropriate
Governmental Entities necessary to conduct its business as currently conducted,
except where the failure to possess such certificates, authorizations, licenses,
franchises, permits, orders and approval, individually or in the aggregate, has
not and would not reasonably be expected to have, a Material Adverse Effect
(“Material Permits”), and neither the Company nor any of the Company Significant
Subsidiaries has received any written notice of proceedings relating to the
revocation or material adverse modification of any such Material Permits and
(ii) to the Company’s Knowledge, there are no facts or circumstances that would
give rise to the revocation or material adverse modifications of any Material
Permits.     (x)   Title to Assets. The Company and the Company Significant
Subsidiaries have good and marketable title to all real property and tangible
personal property owned by them which is material to the business of the Company
and the Company Significant Subsidiaries, taken as whole, in each case free and
clear of all Liens (other than Permitted Liens) except such as do not materially
affect the value of such property or do not materially interfere with the use
made of such property by the Company and any of its Company Significant
Subsidiaries. Any real property and facilities held under lease by the Company
and any of the Company Significant Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as do not interfere in a
material manner with the use made of such property and buildings by the Company
and the Company Significant Subsidiaries.

-22-



--------------------------------------------------------------------------------



 



  (y)   Environmental Liability.

  (i)   There is no legal, administrative, or other proceeding, claim or action
of any nature seeking to impose, or that would reasonably be expected to result
in the imposition of, on the Company or any Subsidiary, any liability relating
to Environmental Laws or the presence or release of Hazardous Substances,
pending against the Company or any Subsidiary, or, to the Company’s Knowledge,
threatened in writing against the Company or any Subsidiary, the result of which
would reasonably be expected to have a Material Adverse Effect on the Company
and, to the Company’s Knowledge, neither the Company nor any Subsidiary is
subject to any agreement, order, judgment or decree by or with any Governmental
Entity or third party imposing such liability.     (ii)   The Company and the
Company Significant Subsidiaries, all real property owned or operated by them,
are now and have been in the past in continuous compliance with all
Environmental Laws, except for noncompliance that would not, in the aggregate,
be reasonably expected to have a Material Adverse Effect on the Company    
(iii)   There are no Hazardous Substances at any real property owned or operated
by the Company or the Company Significant Subsidiaries and there are no
Hazardous Substances for which the Company or the Company Significant
Subsidiaries may be liable, in locations and amounts that violate Environmental
Laws or that exceed the applicable remediation standards and criteria
established pursuant to Environmental Laws, except for Hazardous Substances that
would not, in the aggregate, be reasonably expected to have a Material Adverse
Effect on the Company.     (iv)   Neither the execution of this Agreement nor
the consummation of the transactions contemplated hereby shall result in any
requirement under Environmental Laws for any obligation to, notice to or consent
of, any governmental authority or third parties, related to the presence of
Hazardous Substances at any real properties.

  (z)   Intellectual Property.

  (i)   Except as would not reasonably be expected to result in a Material
Adverse Effect on the Company, the Company and each of the Subsidiaries owns, or
is licensed to use (in each case, free and clear of any Liens other than
Permitted Liens), all material Intellectual Property to the conduct of its
business as currently conducted.

-23-



--------------------------------------------------------------------------------



 



  (ii)   The use of any Intellectual Property by the Company and Subsidiaries
does not, to the Company’s Knowledge, infringe on or otherwise violate the
rights of any Person and is in accordance with any applicable license pursuant
to which the Company or any of its Subsidiaries acquired the right to use any
Intellectual Property, except for such infringement or violation as would not
reasonably be expected to result in a Material Adverse Effect.     (iii)   To
the Company’s Knowledge, no Person is challenging, infringing on or otherwise
violating any right of the Company or any of its Subsidiaries with respect to
any material Intellectual Property owned by or licensed to the Company or its
Subsidiaries.     (iv)   To the Company’s Knowledge, neither the Company nor any
of its Subsidiaries has received any notice of any pending material claim with
respect to any material Intellectual Property used by the Company or any of its
Subsidiaries and no such material claim has been threatened.     (v)   To the
Company’s Knowledge, no Intellectual Property owned or licensed by the Company
or any its Subsidiaries is being used or enforced in a manner that would
reasonably be expected to result in the abandonment, cancellation or
unenforceability of such Intellectual Property, except for abandonment,
cancellation or unenforceability as would not reasonably be expected to result
in a Material Adverse Effect.

      For the purposes of this Agreement, “Intellectual Property” shall mean
trademarks, service marks, brand names, certification marks, trade dress and
other indications of origin, the goodwill associated with the foregoing and
registrations in any jurisdiction of, and applications in any jurisdiction to
register, the foregoing, including any extension, modification or renewal of any
such registration or application; inventions, discoveries and ideas, whether
patentable or not, in any jurisdiction; patents, applications for patents
(including divisions, continuations, continuations in part and renewal
applications), and any renewals, extensions or reissues thereof, in any
jurisdiction; nonpublic information, trade secrets and confidential information
reduced to writing and rights in any jurisdiction to limit the use or disclosure
thereof by any Person; writings and other works, whether copyrightable or not,
in any jurisdiction; and registrations or applications for registration of
copyrights in any jurisdiction, and any renewals or extensions thereof; and any
similar intellectual property or proprietary rights.

-24-



--------------------------------------------------------------------------------



 



  (aa)   Insurance. The Company and each of the Company Significant Subsidiaries
are insured by insurers of recognized financial responsibility against such
losses and risks and in such amounts as the Company believes to be commercially
reasonable in the businesses and locations in which the Company and the Company
Significant Subsidiaries are engaged. To the Company’s Knowledge, the Company
and its Company Significant Subsidiary will be able to renew their respective
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business.     (bb)   Transactions With Affiliates and Employees. None of the
officers or directors of the Company or the Company Significant Subsidiaries is
presently a party to any transaction with the Company or a Company Significant
Subsidiary or to a presently contemplated transaction (other than for services
as officers and directors) that would be required to be disclosed pursuant to
Item 404 of Regulation S-K promulgated under the Securities Act.     (cc)  
Brokers and Finders. Neither the Company nor any Company Significant Subsidiary
nor any of their respective officers, directors or employees has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted,
directly or indirectly, for the Company or any Company Significant Subsidiary,
in connection with the transactions contemplated by this Agreement.     (dd)  
Offering of Shares. Neither the Company nor any person acting on its behalf has
taken any action (in connection with any offering of any securities of the
Company (including the Rights Offering and the Subsequent Offering) under
circumstances which would require the integration of such offering with the
offering of any of the Shares to be issued pursuant to this Agreement under the
Securities Act and the rules and regulations of the SEC promulgated thereunder),
which would subject the offering, issuance or sale of any of the Shares to the
registration requirements of the Securities Act.     (ee)   Listing and
Maintenance Requirements. The Company’s Common Stock is registered pursuant to
Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no action
designed to terminate the registration of the Common Stock under the Exchange
Act nor has the Company received any written notification that the SEC is
contemplating terminating such registration. The Company has not, in the
12 months preceding the date hereof, received written notice from the Principal
Trading Market to the effect that the Company is not in compliance with the
listing or maintenance requirements of the Principal Trading Market. The
Company’s Common Stock is listed on the Principal Trading Market, and to the
Company’s Knowledge, the Company and

-25-



--------------------------------------------------------------------------------



 



      its Common Stock meet the criteria for continued listing and trading on
the Principal Trading Market.

  (ff)   Investment Company. Neither the Company nor any of the Company
Significant Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.     (gg)   No General Solicitation.
Neither the Company nor any of its Affiliates nor any person acting on its or
their behalf, has engaged or will engage, in connection with the offering of the
Shares, in any form of general solicitation or general advertising within the
meaning of Rule 502(c) under the Securities Act.     (hh)   No Directed Selling
Efforts. Neither the Company nor any of its Affiliates nor any person acting on
its or their behalf, has engaged or will engage in any “directed selling
efforts,” as such term is defined in the Reg S, with respect to the Shares.    
(ii)   Books and Records. The books of account, minute books, stock record books
and other records of the Company and the Company Significant Subsidiaries are
complete and correct in all material respects and have been maintained in
accordance with the requirements of Section 13(b)(2) of the Exchange Act.

3.4.   Representations and Warranties of the Purchaser. Except as Previously
Disclosed, the Purchaser hereby represents and warrants as of the date hereof
and as of Closing Date (except in each case to the extent made only as of a
specified date, in which case as of such date) to the Company as follows:

  (a)   Organization; Authority. The Purchaser is duly organized and validly
existing under the laws of Korea, is duly qualified to do business and is in
good standing in all jurisdictions where its ownership or leasing of property or
the conduct of its business requires it to be so qualified and failure to be so
qualified would have a Material Adverse Effect on Purchaser, with the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution, delivery and performance by the Purchaser of the
transactions contemplated by this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Purchaser, no further corporate action is
required by the Purchaser in connection therewith other than in connection with
the Regulatory Approvals. This Agreement upon delivery will have been duly and
validly executed by the Purchaser, and, assuming due authorization, execution
and delivery of the Agreement by the Company, will constitute (when delivered in
accordance with the terms hereof) the valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as such enforceability may be limited by bankruptcy,

-26-



--------------------------------------------------------------------------------



 



      insolvency, reorganization, moratorium, fraudulent transfer or similar
laws relating to, or affecting creditors’ generally or by general equitable
principles (whether applied in law or equity).

  (b)   No Conflicts. The execution, delivery and performance by the Purchaser
of this Agreement and the consummation by the Purchaser of the transactions
contemplated hereby (including, without limitation, the issuance, sale and
delivery of the Shares) do not and will not (i) subject to the approval of the
Stockholders Proposals, conflict with or violate any provisions of the
Purchaser’s certificate or articles of incorporation or bylaws or otherwise
result in a violation of the organizational documents of the Purchaser;
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would result in a default) under, result in the creation
of any Lien (other than Permitted Liens) upon any of the properties or assets of
the Purchaser or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any note, bond, mortgage indenture deed of trust, license, lease, agreement or
other instrument or obligation to which the Purchaser is subject; or
(iii) subject to Section 3.4(e) below, conflict with or result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction applicable to the Purchaser or by which any property or asset of the
Purchaser is bound or affected, except in the case of clauses (ii) and
(iii) such as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. There are no stockholders agreements,
voting agreements or other similar arrangements with respect to the Purchaser’s
capital stock to which the Purchaser is a party or, to the Purchaser’s
Knowledge, between or among any of the Purchaser’s stockholders.     (c)  
Investment Intent. The Purchaser acknowledges that the Shares have not been
registered under the Securities Act or under any state securities laws. The
Purchaser (i) is acquiring the Shares pursuant to an exemption from registration
under the Securities Act solely for investment with no present intention to
distribute any of the Share to any Person; (ii) will not sell or otherwise
dispose of any of the Shares, except in compliance with the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities laws, (iii) has such knowledge and experience in financial
and business matters and in investments of this type and that it is capable of
evaluating the merits and risks of its investment in the Shares and of making an
informed investment decision; and (iv) is an “accredited investor” (as that term
is defined by Rule 501 of the Securities Act).     (d)   Ownership. As of the
date of this Agreement, the Purchaser is not the owner of record or the
beneficial owner of shares of Common Stock, securities convertible into or
exchangeable for Common Stock or any other equity or equity-linked security of
the Company or any of its Subsidiaries.

-27-



--------------------------------------------------------------------------------



 



  (e)   Knowledge as to Conditions. As of the date of this Agreement, the
Purchaser has no actual knowledge of any reason why the Regulatory Approvals
should not be obtained. Without limiting the scope of the foregoing, Purchaser’s
U.S. controlled insured depository institutions are currently considered by
their applicable regulatory authorities to be no less than in satisfactory
compliance with the Community Reinvestment Act, Bank Secrecy Act and Anti-Money
Laundry Legislation, and the rules and regulations issued thereunder, and upon
consummation of the sale of the Shares and thereafter, the Company’s Significant
Subsidiaries will not be subject to risk of cross guarantee liability under
§5(e) of the Federal Deposit Insurance Act (12 U.S.C. §1815(e)) with Woori
America Bank or any other insured depository institutions in the United States
controlled by the Purchaser.     (f)   Brokers and Finders. Neither the
Purchaser nor its Affiliates or any of their respective officers, directors or
employees has employed any broker or finder or incurred any liability for any
financial advisory fees, brokerage fees, commissions or finder’s fees, and no
broker or finder has acted directly or indirectly for the Purchaser, in
connection with the transactions contemplated hereby.     (g)   Independent
Investment Decision. The Purchaser has independently evaluated the merits of its
decision to purchase the Shares pursuant to this Agreement, and the Purchaser
confirms that it has not relied on the advice of any other person’s business
and/or legal counsel in making such decision. The Purchaser understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company by the Purchaser in connection with the purchase of the Shares
constitutes legal, tax or investment advice. The Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its decision to purchase the Shares.
    (h)   No Reliance. The Purchaser is not relying upon, and has not relied
upon, any statement, representation or warranty made by any person, including,
without limitation, the Company, Cappello Capital Corp. or IWL Partners except
for the statements, representations and warranties contained in this Agreement.
Furthermore, the Purchaser acknowledges and agrees that neither Cappello Capital
Corp. nor IWL Partners has performed any due diligence review on behalf of the
Purchaser. The Purchaser understands and agrees that any budgets, plans,
forecasts and other forward-looking information with respect to the Company and
the Company Significant Subsidiaries that it has reviewed are preliminary, may
be incomplete and may prove to be inaccurate and the Purchaser should not base
any investment decision with respect to the Shares on such information.

-28-



--------------------------------------------------------------------------------



 



  (i)   Access to Information. The Purchaser acknowledges that it has had the
opportunity to review information relating to the Company and the Company
Significant Subsidiaries and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares;
(ii) access to information about the Company and the Company Significant
Subsidiaries and their respective financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its decision to purchase the Shares and thereby invest in the Company;
and (iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. The Purchaser has sought such accounting, legal and tax advice as it
has considered necessary and appropriate to make a reasonably informed decision
with respect to its acquisition of the Shares.     (j)   No Concerted Action.
The Purchaser is not acting in concert with, or deemed to be acting in concert
(pursuant to Federal Reserve regulations) with any other person or entity in
connection with the transactions contemplated by this Agreement and in
furtherance thereof:

  (1)   The Purchaser is not a party to any agreement, contract, understanding,
relationship or other arrangement, whether written or otherwise, regarding the
acquisition, voting or transfer of control of the Common Stock.     (2)   The
Purchaser has not made, and does not propose to make a joint filing under
Section 13 or 14 of the Exchange Act with respect to the Common Stock.

  (k)   Regulation S. The Purchaser (i) is not a “U.S. person” (as defined in
Rule 902(k) of Regulation S (“Reg S”) under the Securities Act) and is not
acquiring the Shares for the account or benefit of any U.S. person, (ii) has its
principal address outside the United States, (iii) was located outside the
United States at the time any offer to buy the Shares was made to the Purchaser
and at the time that the Purchaser executed and entered into this Agreement,
(iv) is not acquiring, and has not entered into any discussions regarding the
offer or the sale of the Shares while the Purchaser was in the United States or
any of its territories or possessions, (v) has not and will not engage in any
“directed selling efforts”, as such term is defined in Reg S, with respect to
the Shares, and (vi) will not offer or re-sell the Shares, except in compliance
with Reg S.     (l)   Offering of the Shares. To the Purchaser’s actual
knowledge, no controlling shareholder, partner or management official of the
Purchaser or any Affiliate of

-29-



--------------------------------------------------------------------------------



 



      the Purchaser is directly or indirectly acquiring Common Stock in
connection with the transactions contemplated by this Agreement, the Rights
Offering, the Subsequent Offering or otherwise.

  (m)   Sufficient Funds. The Purchaser currently has the ability to obtain and
will have obtained prior to the Closing Date, sufficient cash, available lines
of credit or other sources of immediately available funds to enable it to timely
deliver to the Company the amount of the aggregate Purchase Price for the Shares
to be purchased pursuant to this Agreement.

ARTICLE IV
COVENANTS

4.1.   Filings; Other Actions

  (a)   Each of the Purchaser and the Company will cooperate and consult with
the other and use its best efforts to prepare and file as soon as possible all
necessary documentation, to effect all necessary applications, notices,
petitions, filings and other documents, and to obtain all necessary permits,
consents, orders, approvals and authorizations of, or any exemption by, all
third parties and Governmental Entities, and expiration or termination of any
applicable waiting periods, necessary or advisable to consummate the
transactions contemplated by this Agreement and to perform covenants
contemplated by this Agreement. As soon as practicable following the execution
of this Agreement, but in no event later than thirty (30) calendar days from the
date of this Agreement, the Purchaser shall seek all governmental and regulatory
consents and approvals required for the consummation of the transaction
contemplated by this Agreement (the “Regulatory Approvals”), including, without
limitation, any approvals required by U.S. federal regulatory and government
agencies, including the Korean Financial Services Commission and the Board of
Governors of the Federal Reserve System (the “FRB”) and all applicable state
bank and other regulatory or government agencies, including the CDFI and CDI.
The Purchaser shall provide the Company with the draft applications, other than
materials filed in connection therewith under a claim of confidentiality, to the
FRB, CDFI and for comment by the Company as soon as practicable (but in no event
later than fifteen (15) Business Days from the date of this Agreement) and the
Company shall provide its comments as promptly as possible after receiving the
draft applications from the Purchaser (but in no event later than three
(3) business days from the date of receipt of the draft applications). Each of
the Company and the Purchaser shall keep the other party advised as to the
status of the Regulatory Approvals. The Purchaser shall use its reasonable best
efforts to obtain each such Regulatory Approval as promptly as practicable
following the submission or filing thereof. The Company will provide reasonable
cooperation and assistance in connection therewith (including the

-30-



--------------------------------------------------------------------------------



 



      furnishing of any information and any reasonable undertaking or reasonable
commitments which may be required to obtain the Regulatory Approvals).

  (b)   As soon as practicable after the execution of this Agreement, the
Company shall call a meeting of its stockholders, to vote on proposals
(collectively, the “Stockholder Proposals”) to approve (i) the amendment to the
Company’s certificate of incorporation to increase the authorized number of
common stock to 500 million shares and (ii) the transactions contemplated by
this Agreement (including the issuance of the Shares). The Board of Directors
shall unanimously recommend to the Company’s stockholders that such stockholders
approve the Stockholder Proposals (the “Board Recommendation”). In connection
with such meeting, the Company shall promptly prepare (and the Purchaser will
reasonably cooperate with the Company to prepare) and file (but in no event more
than 30 days following the execution of this Agreement) with the SEC a
preliminary proxy statement, shall use its best efforts to solicit proxies for
such stockholder approval and shall use its best efforts to respond to any
comments of the SEC or its staff and to cause a definitive proxy statement
related to such stockholders’ meeting to be mailed to the Company’s stockholders
as promptly as practicable after clearance by the SEC. The Company shall notify
the Purchaser promptly of the receipt of any comments from the SEC or its staff
with respect to the proxy statement and of any request by the SEC or its staff
for amendments or supplements to such proxy statement or for additional
information and will supply the Purchaser with copies of all correspondence
between the Company or any of its representatives, on the one hand, and the SEC
or its staff, on the other hand, with respect to such proxy statement. If at any
time prior to such stockholders’ meeting there shall occur any event that is
required to be set forth in an amendment or supplement to the proxy statement,
the Company shall as promptly as practicable prepare and mail to its
stockholders such an amendment or supplement. Each of the Purchaser and the
Company agrees promptly to correct any information provided by it or on its
behalf for use in the proxy statement if and to the extent that such information
shall have become false or misleading in any material respect, and the Company
shall as promptly as practicable prepare and mail to its stockholders an
amendment or supplement to correct such information to the extent required by
applicable laws and regulations. The Company shall consult with the Purchaser
prior to mailing any proxy statement, or any amendment or supplement thereto,
and provide the Purchaser with reasonable opportunity to comment thereon. The
directors’ recommendation described in this Section 4.1(c) shall be included in
the proxy statement filed in connection with obtaining such stockholder
approval.         In the event the Company fails to obtain stockholder approval
of the Stockholder Proposals at such stockholders’ meeting, the Company shall
include a proposal to approve (and, the Board of Directors shall unanimously
recommend approval of) such Stockholder Proposal(s) at a subsequent meeting

-31-



--------------------------------------------------------------------------------



 



      of its stockholders to be held no later than 90 calendar days therefrom.
Immediately upon approval of the Stockholder Proposals, the Company shall amend
its Certificate of Incorporation to effect the increase in the authorized shares
of Common Stock.

  (c)   Subject to Section 4.2 hereof, each party agrees, upon request, to
furnish the other party with all information concerning itself, its
subsidiaries, Affiliates, directors, officers, partners and stockholders and
such other matters as may be reasonably necessary or advisable in connection
with the proxy statement relating to such stockholders’ meeting.

4.2.   Confidentiality.

  (a)   Each party to this Agreement will hold, and will cause its respective
subsidiaries and their directors, officers, employees, agents, consultants and
advisors to hold, in strict confidence, unless disclosure to a Governmental
Entity is necessary in connection with any necessary regulatory approval or
unless compelled to disclose by judicial or administrative process or, in the
written opinion of its counsel, by other requirement of law or the applicable
requirements of any Governmental Entity, all nonpublic records, books,
contracts, instruments, computer data and other data and information
(collectively, “Information”) concerning the other party hereto furnished to it
by such other party or its representatives pursuant to this Agreement (except to
the extent that such information can be shown to have been (i) previously known
by such party on a non-confidential basis, (ii) in the public domain through no
fault of such party or (iii) later lawfully acquired from other sources by the
party to which it was furnished), and neither party hereto shall release or
disclose such Information to any other Person, except its auditors, attorneys,
financial advisors, other consultants and advisors and, to the extent permitted
above, to bank regulatory authorities.     (b)   In the event of the termination
of this Agreement, each party agrees that it shall not use or disclose, and
shall cause its Affiliates not to use or disclose the Information of the other
party for any purpose, including the solicitation of customers or business of
the other party, for a period of two (2) years.     (c)   Notwithstanding the
foregoing, nothing herein shall require the Company or any Company Subsidiary to
disclose any information to the extent (i) prohibited by applicable law or
regulation, or (ii) that such disclosure would reasonably be expected to cause a
violation of any agreement to which the Company or any Company Subsidiary is a
party or would cause a risk of a loss of privilege to the Company or any Company
Subsidiary (provided that the Company shall use commercially reasonable efforts
to make appropriate substitute disclosure arrangements under circumstances where
the restrictions in this clause (ii) apply).

-32-



--------------------------------------------------------------------------------



 



4.3.   Cash-Out Merger Limitation. The Purchaser agrees that for a period of
three years from the Closing Date, that neither it nor any of its Affiliates
will, directly or indirectly, effect a “cash-out merger” or other similar
transaction, unless (i) (A) no less than a majority of the Disinterested
Directors of the Company (as defined in the Company’s Certificate of
Incorporation or Bylaws) approve the terms of such “cash-out merger”, and (B)
approval of the “cash-out merger” or other similar transaction is expressly
conditioned upon the affirmative vote in favor of such “cash-out merger” or
other similar transaction by 66 2/3% of the stockholders entitled to vote
thereon, and separately by a majority of the stockholders entitled to vote
thereon excluding the vote of Purchaser; or (ii) at the time of such stockholder
vote Purchaser owns at least 90% of the outstanding voting shares of the
Company.

4.4.   Access to Information. From the date hereof until the earlier of the
Closing or termination of this Agreement pursuant to Article VII, the Company
will ensure that upon reasonable notice, the Company and the Company Significant
Subsidiaries will afford to the Purchaser and its representatives (including
officers and employees of the Purchaser, and its counsel, accountants and other
professionals retained by the Purchaser) such access during normal business
hours to its books, records, properties and personnel and to such other
information as the Purchaser may reasonably request without undue interference
to the ordinary conduct of the Company’s business and subject to applicable
legal and regulatory restrictions. The Purchaser shall permit the Company and
its attorneys, consultants, accountants, lenders, financial advisors and other
agents, between the date hereof and the Closing, without undue interference to
the ordinary conduct of the Purchaser’s business, to have reasonable access
during normal business hours and upon reasonable notice and subject to
applicable legal and regulatory restrictions to information relevant or related
directly or indirectly to this Agreement and the transactions contemplated
hereby, including the satisfaction of the closing conditions set forth in
Article VI.

4.5.   Hedging. The Purchaser agrees that, during the six-month period following
the Closing, it shall not, directly or indirectly, enter into any hedging
agreement, arrangement or transaction the value of which is based upon the value
of any securities purchased pursuant to this Agreement, except for transactions
involving an index-based portfolio of securities that includes Common Stock
(provided that the value of such Common Stock in such portfolio is not more than
5% of the total value of the portfolio of securities).

ARTICLE V
OTHER AGREEMENTS OF THE PARTIES

5.1.   Non-Solicitation.

  (a)   From the date hereof and until the earlier of the Closing Date or the
termination of this Agreement, the Company shall not, and shall not authorize or
permit any

-33-



--------------------------------------------------------------------------------



 



      of its Subsidiaries and its officers, directors, employees, agents,
advisors, consultants or other representatives (collectively, its
“Representatives”) to, directly or indirectly, (i) solicit, initiate, or
encourage the submission of any Acquisition Proposal (as defined below); (ii)
enter into any agreement or understanding with respect to an Acquisition
Proposal; or (iii) participate in any discussions or negotiations regarding, or
furnish to any Person or entity any information for the purpose of facilitating
the making of, or take any other action to facilitate any inquiries or the
making of, any proposal that constitutes, or may reasonably be expected to lead
to, any Acquisition Proposal; provided, however, that notwithstanding any other
provision hereof, the Company may (A) comply with applicable securities laws and
regulations, including, without limitation, the Exchange Act (and Rule 14e-2
promulgated under the Exchange Act with regard to a tender or exchange offer)
and (B) prior to the time its stockholders approve the Stockholders Proposals,
the Company may engage in discussions or negotiations with a third party who
(without any solicitation, initiation or encouragement, directly or indirectly,
of the Company or its Representatives after the date hereof) seeks to initiate
such discussions or negotiations, and may furnish such third party information
concerning the Company and its business if and only to the extent a third party
has first made an Acquisition Proposal that is superior to the proposal made by
the Purchaser and the Board has determined in good faith after consultation with
its financial advisors and legal counsel that failure to take such action would
be inconsistent with its fiduciary duties under applicable law. Notwithstanding
the foregoing, the parties hereto acknowledge, and hereby agree that,
(i) subject to the terms and conditions of this Agreement, the Rights Offering
and Subsequent Offering and any and all action by the Company and its
Representatives in connection therewith shall not be subject to this Section
5.1(a) and (ii) if the Purchaser breaches any term or condition of this
Agreement in a manner that would reasonably be expected to materially impede or
preclude the consummation of the transactions contemplated hereby, the Company
shall no longer be bound by the terms and conditions of this Article V.

  (b)   The Company will, and will direct its Representatives to, immediately
cease and cause to be terminated all discussions and negotiations that have
taken place prior to the date hereof, if any, with any Persons (other than the
Purchaser) with respect to any Acquisition Proposal. The Company shall promptly
advise the Purchaser of any Acquisition Proposal and inquiries with respect to
any Acquisition Proposal, and provide copies of the same.     (c)   Neither the
Board nor any committee thereof shall (i) fail to make, withdraw, amend or
modify, or publicly propose to withhold, withdraw, amend or modify, in a manner
adverse to the Purchaser, the Board Recommendation, (ii) approve, endorse, adopt
or recommend, or publicly propose to approve, endorse, adopt or recommend, any
Acquisition Proposal, (iii) make any public statement inconsistent with the
Board Recommendation, or (iv) resolve or agree to take

-34-



--------------------------------------------------------------------------------



 



      any of the foregoing actions (any of the foregoing, an “Adverse
Recommendation Change”). The Company, following receipt of and on account of an
Acquisition Proposal that is superior to the proposal made by the Purchaser, may
make an Adverse Recommendation Change, but only if the Company determines in
good faith, after consultation with outside legal counsel to the Company, that
the failure to take such action would be inconsistent with its fiduciary duties
under applicable law. Nothing contained in this Section 5.01(c) shall prevent
the Company from complying with Rule 14d-9 and Rule 14e-2(a) under the Exchange
Act with regard to an Acquisition Proposal; provided, that any such disclosure
(other than a “stop, look and listen” communication or similar communication of
the type contemplated by Section 14d-9(f) under the Exchange Act) shall be
deemed to be a Adverse Recommendation Change unless the Company expressly
publicly reaffirms its Board Recommendation in such communication.

  (d)   “Acquisition Proposal” means any written offer, proposal, or indication
of interest from any third party(ies) relating to any transaction or series of
related transactions involving any (i) acquisition or purchase by any person,
directly or indirectly, of 10% or more of any series of the Common Stock, or any
tender offer (including a self-tender) or exchange offer that, if consummated,
would result in any person beneficially owning 10% or more of any series of the
Common Stock, (ii) any direct or indirect merger, acquisition, amalgamation,
consolidation, share exchange, business combination, joint venture or other
similar transaction involving the Company or any of its Subsidiaries, which
results in the stockholders of the Company immediately preceding such
transaction owning less than 51% of any series of the issued and outstanding
voting or equity securities of the Company after the consummation of such
transaction, (iii) any sale, lease, exchange, transfer, license (other than
licenses in the ordinary course of business), acquisition or disposition of all
or substantially all of the assets of the Company and its Subsidiaries, taken as
a whole (measured by the lesser of book or fair market value thereof), (iv) any
liquidation, dissolution, recapitalization, extraordinary dividend or other
significant corporate reorganization of the Company or any of its Subsidiaries,
or (v) any issuance by the Company, other than the sale of the Shares to the
Purchaser, which involves the purchase and sale by any person, directly or
indirectly, of 10% or more of any series of the Common Stock at any time.
Subject to the terms and conditions of this Agreement, the Rights Offering and
Subsequent Offering shall not be deemed to be an Acquisition Proposal.

5.2.   Board of Directors. The Purchaser and the Company agree that upon the
Closing (i) the initial Board of Directors upon the Closing shall be comprised
of seven (7) directors and (ii) subject to discussions with the appropriate
regulatory authorities and compliance with applicable law, the Purchaser shall
have the right to nominate five (5) directors (the “Purchaser Nominees”), one of
which Purchaser Nominees shall be the CEO/President of the Company. The
Purchaser shall provide the Company with the identities of the

-35-



--------------------------------------------------------------------------------



 



    Purchaser Nominees at least 20 calendar days before the Closing Date in
order to provide the Company with sufficient time to provide its stockholders
with the notice required by Exchange Act Rule 14f-1. On the Closing Date, the
Company shall cause the resignation of the directors to be identified by the
Company prior to the Closing Date (the “Resigning Directors”). Pursuant to
Section 223 of the Delaware General Corporate Law and the Company’s bylaws,
immediately upon the resignation of the Resigning Directors, the remaining
directors shall appoint the Purchaser Nominees to the Board. Such Purchaser
Nominees shall serve as directors of the Company until the next annual meeting
of the stockholders. So long as the Purchaser holds more than 50% of the then
issued and outstanding Common Stock on a fully diluted basis, it shall have the
right to nominate two-thirds of the Board (rounded to the nearest whole number);
provided, however, that nothing contained herein shall limit the rights of the
Purchaser to nominate or vote on the Board of Directors pursuant to applicable
law. Subject to legal and governance requirements regarding service as directors
of the Company, the Board will recommend to its stockholders the election of the
Purchaser Nominees. Upon the death, resignation, retirement, disqualification or
removal from office of any Purchaser Nominee, the Purchaser shall have right to
designate a replacement, which replacement shall satisfy all legal and
governance requirements regarding service as a director of the Company. The
Purchaser shall have the same proportional representation on any committee or
subcommittee of the Board and board of directors of each of the Subsidiaries.

5.3.   Rights Offering and Subsequent Offering. The Company shall, and the
Purchaser hereby acknowledges and agrees that the Company intends to conduct the
Rights Offering concurrently with or followed by the Subsequent Offering as soon
as practical following execution and delivery of this Agreement. The Company and
Purchaser hereby agree that, in the aggregate, no more than US $120 million will
be raised from investors other than the Purchaser (the “Other Investors”)
pursuant to the Rights Offering and the Subsequent Offering. The Rights Offering
shall involve the offer of the right to acquire shares of Common Stock to Other
Investors that are existing stockholders of the Company as of a record date set
by the Board and the Subsequent Offering shall involve a registered public offer
and sale of shares of Common Stock to the Other Investors. The price per share
of Common Stock offered and sold to investors in the Rights Offering and the
Subsequent Offering shall not be less than the Per Share Price. The Purchaser
shall have the option, at its sole discretion, to purchase up to an additional
US $30 million of shares of Common Stock at the Per Share Price in accordance
with the terms of this Agreement.

5.4.   Restrictions on Sale and Purchase. In connection with the Subsequent
Offering, the Company may offer and sell up to 4.9% of the shares of Common
Stock (on a fully-diluted basis, taking into account the Rights Offering and the
Subsequent Offering) to any single investor or group of investors acting
together, other than the Purchaser. To the extent the Company desires to offer
and sell more than 4.9% of the shares of Common Stock (on a fully-diluted basis,
taking into account the Rights Offering and the

-36-



--------------------------------------------------------------------------------



 



    Subsequent Offering) to any single investor or group of investors acting
together (other than the Purchaser), it shall consult with the Purchaser.
Notwithstanding the foregoing, in no event shall the Company be permitted to
offer and sell more than 9.9% of the shares of Common Stock at any given time to
any single investor or group of investor acting together (other than the
Purchaser) without the prior written consent of the Purchaser.

5.5.   Key Employees. The Company shall use its commercially reasonable efforts
to, and shall cause its Subsidiaries to use their respective commercially
reasonable efforts to, continue to employ the executive officers of the Company
and its Subsidiaries after the Closing.

5.6.   Transfer Restrictions and Legend.

  (a)   The Purchaser agrees that all certificates or other instruments
representing the Shares subject to this Agreement will bear a legend
substantially to the following effect:         “THE SECURITIES REPRESENTED BY
THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, OFFERED,
SOLD OR OTHERWISE DISPOSED OF IN THE UNITED STATES OR TO U.S. PERSONS, EXCEPT
WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT AND HEDGING
TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE
CONDUCTED IN COMPLIANCE WITH THE SECURITIES ACT.”     (b)   The Purchaser
acknowledges that the Shares are being offered in a transaction not involving
any public offering within the United States within the meaning of the
Securities Act and that the Shares have not been registered under the Securities
Act or any other law of the United States and may not be sold except as follows.
The Purchaser agrees that, if in the future it decides to offer, resell, pledge
or otherwise transfer the Shares, prior to the date that is one year after the
later of the Closing and the last date on which the Company or any Affiliate of
the Company (or any predecessor thereto) was the owner of such Shares (the
“Distribution Compliance Period”), such Shares may be offered, resold, pledged
or otherwise transferred only in accordance with the provisions of Reg S,
pursuant to registration under the Securities Act, or pursuant to an available
exemption from registration. The foregoing restrictions on resale will not apply

-37-



--------------------------------------------------------------------------------



 



      following the expiration of the Distribution Compliance Period. The
Purchaser understands that the Transfer Agent for the Shares will not accept for
registration of transfer any Shares, except upon presentation of evidence
reasonably satisfactory to the Company and the Transfer Agent that the foregoing
restrictions on transfer have been complied with. The Purchaser acknowledges
that the Company reserves the right, prior to any offer, sale or other transfer
of the Shares prior to the Distribution Compliance Period, to require the
delivery of an opinion of counsel, certifications and/or other information
reasonably satisfactory to the Company in order to ensure compliance with the
transfer restrictions imposed by Reg S during the Distribution Compliance
Period. The Purchaser agrees not to engage in hedging transactions with regard
to the Shares unless in compliance with the Securities Act. The Purchaser
further understands that any certificates representing Shares acquired by the
Purchaser will bear a legend reflecting the substance of this paragraph.

  (c)   Upon request of the Purchaser, upon receipt by the Company of an opinion
of counsel reasonably satisfactory to the Company to the effect that such legend
is no longer required under the Securities Act or applicable state laws, as the
case may be, the Company shall promptly cause the legend to be removed from any
certificate for any Shares to be so transferred.

5.7.   SEC Filings. In connection with the offer and sale of the Shares, the
Company agrees to make any filings or submit any documents as may be required
under the Securities Act and the Exchange Act and the relevant “blue sky” laws.
  5.8.   No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Shares in a manner that would require the
registration under the Securities Act of the sale of the Shares to the
Purchaser.   5.9.   Conduct of Business. From the date hereof until the Closing
Date, the Company shall conduct its business and shall cause its Subsidiaries to
conduct their respective businesses in, and only in, the ordinary course of
business and shall use, and shall cause its Subsidiaries to preserve their
respective present business organizations, operations, goodwill and
relationships with third parties. Without limiting the generality of the
foregoing, from the date hereof until the Closing Date, without the prior
written consent of the Purchaser (which consent shall not be unreasonably
withheld or delayed), except as expressly permitted or required by this
Agreement or as may be required by any Governmental Entity, the Company shall
not or permit any of its Subsidiaries to do the following:

-38-



--------------------------------------------------------------------------------



 



  (a)   declare or pay any dividends on, or make other distributions in respect
of, any of its capital stock;     (b)   (i) split, combine or reclassify any
shares of its capital stock or issue or authorize or propose the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock; (ii) directly or indirectly repurchase, redeem or otherwise
acquire any shares of the capital stock of the Company, or any securities
convertible into or exercisable for any shares of the capital stock of the
Company, or, except pursuant to the Rights Offering, grant any Person any right
to acquire any shares of the capital stock of the Company; or (iii) issue,
deliver, sell, pledge or otherwise encumber or subject to any Lien (other than
Permitted Liens) or authorize or propose the issuance, delivery, sale, pledge or
encumbrance of or the imposition of any Lien (other than Permitted Liens) on,
any shares of its capital stock or any securities convertible into or
exercisable for, or any rights, warrants or options to acquire, any such shares,
or enter into any agreement with respect to any of the foregoing, except, in the
case of clause (iii), for the issuance of the Common Stock in the Subsequent
Offering upon the exercise or fulfillment of rights or options issued or
existing pursuant to employee benefit plans, programs or arrangements, all to
the extent outstanding and in existence on the date of this Agreement, and in
accordance with their present terms;     (c)   amend its certificate of
incorporation, by-laws or other similar governing documents, or, except as
provided in this Agreement, enter into a plan of consolidation, merger, share
exchange, reorganization or similar business combination with or involving any
other Person, or a letter of intent or agreement in principle with respect
thereto;     (d)   except for loans or commitments for loans that have
previously been approved by the Company prior to the date of this Agreement,
(i) make or acquire any loan or issue a commitment for any loan except for loans
and commitments that are made in the ordinary course of business and with a
principal balance of US $2,000,000 or less, (ii) take any action that would
result in any discretionary releases of collateral or guarantees or otherwise
restructure any loan or commitment for any loan with a principal balance in
excess of US $1,000,000, (iii) incur any indebtedness for borrowed money other
than deposit liabilities, Federal Home Loan Bank advances and the FRB federal
discount window and reverse repurchase agreements, in each case, entered into in
the ordinary course of business consistent with past practice and with a final
maturity of one year or less, or (iv) guarantee or agree to guarantee, or
endorse or assume responsibility for, the obligations of any Person (other than
the endorsement of checks and other negotiable instruments in the normal process
of collection, the issuance of standby letters of credit and trade letters of
credit and reimbursement of any of its Subsidiaries’ operating expenses,
including, but not limited to, tax payments and expenses related to the
Transaction);

-39-



--------------------------------------------------------------------------------



 



  (e)   change its methods of accounting in effect at December 31, 2009 except
as required by changes in GAAP or regulatory accounting principles as concurred
to by the Company’s independent auditors;     (f)   except for contractual
obligations existing on the date hereof as set forth in Schedule 3.3(r), or in
the case of non-executive officers and other employees, for increases in salary
or wages in the ordinary course of business, or for payments pursuant to the
Company’s severance and retention plans as set forth in Schedule 3.3(r):
(i) increase the compensation or benefits of any present or former director,
officer or employee of the Company, (ii) establish, adopt, enter into, amend or
terminate any company employment benefit plan, except as required by applicable
law or as required to maintain qualification pursuant to the Code, or
(iii) grant any equity or equity based awards;     (g)   except for any sale,
disposition or other transfer of certain real estate owned having a value of US
$1,000,000 or less, sell, license, lease, encumber, assign or otherwise dispose
of, or agree to sell, license, lease, encumber, assign or otherwise dispose of,
or abandon or fail to maintain any of its assets, properties or other rights or
agreements material to the business of the Company and its Subsidiaries, except
(i) sales of loans and investment securities in the ordinary course of business,
or (ii) pledges of assets to secure public deposits accepted in the ordinary
course of business;     (h)   enter into, create, renew, amend or terminate,
fail to perform any material obligations under, waive or release any material
rights under or give notice of a proposed renewal, amendment, waiver, release or
termination of, any contract agreement or lease to which the Company is a party
or by which the Company or its properties is bound that calls for aggregate
annual payments of US $1,000,000 or more; or make any material change in any of
such contracts, agreements or leases, other than the renewal in the ordinary
course of business of any lease the term of which expires prior to the Closing
Date without material changes to the terms thereof;     (i)   except pursuant to
agreements or arrangements in effect on the date hereof and previously provided
to the Purchaser, pay, loan or advance any amount to, or sell, transfer or lease
any properties or assets (real, personal or mixed, tangible or intangible) to,
or enter into any agreement or arrangement with, any of its officers or
directors or any of their immediate family members or any affiliates or
associates (as such terms are defined under the Exchange Act) of any of its
officers or directors, except for and transactions in the ordinary course of
business based on criteria applied to and on substantially same terms as those
offered to other customers of the Company and its Subsidiaries;     (j)   other
than in the ordinary course of business or as required by applicable law,
(i) make any material Tax election, (ii) file any amended Tax return with

-40-



--------------------------------------------------------------------------------



 



      respect to any material Tax, (iii) change any annual Tax accounting
period, (iv) enter into any closing agreement relating to any material Tax or
(v) surrender any right to claim a material Tax refund;

  (k)   pay, discharge, settle, compromise or satisfy any claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), including taking any action to settle or compromise any litigation,
in each case, involving monetary damages in excess of US $1,000,000, other than
the payment, discharge, settlement, compromise or satisfaction (i) in the
ordinary course of business, (ii) with respect to the litigation disclosed in
Schedule 3.3(o), or (iii) in accordance with their terms of liabilities
reflected or reserved against in, or contemplated by, the most recent
consolidated financial statements (or the notes thereto) in the SEC Reports
filed prior to the date hereof, or agree or consent to the issuance of any
injunction, decree, order or judgment restricting or otherwise affecting in any
material manner its business or operations; and     (l)   authorize, commit or
agree to do any of the foregoing actions.

5.10.   Indemnification.

  (a)   Indemnification of Purchaser. The Company will indemnify and hold the
Purchaser and its directors, officers, stockholders, members, employees and
agents (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title),
each Person who controls the Purchaser (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
stockholders, agents, members or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur
(collectively “Losses”) as a result of any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement. The
Company will not be liable to any Purchaser Party under this Agreement to the
extent, but only to the extent that Losses are attributable to any Purchaser
Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement.     (b)   Conduct of
Indemnification Proceedings. Promptly after receipt by any Purchaser Party of
notice of any demand, claim or circumstances which would or might give rise to a
claim or the commencement of any action, proceeding or investigation in respect
of which indemnity may be sought pursuant to Section

-41-



--------------------------------------------------------------------------------



 



      5.10(a), such Purchaser Party shall promptly notify the Company in writing
and the Company shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Person, and shall assume the
payment of all fees and expenses in connection therewith; provided, however,
that the failure of any Purchaser Party so to notify the Company shall not
relieve the Company of its obligations hereunder except to the extent that the
Company is actually and materially and adversely prejudiced by such failure to
notify. In any such proceeding, the Purchaser Party shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Purchaser Party unless: (i) the Company and the Purchaser
Party shall have mutually agreed to the retention of such counsel; (ii) the
Company shall have failed promptly to assume the defense of such proceeding and
to employ counsel reasonably satisfactory to such Purchaser Party in such
proceeding; or (iii) in the reasonable judgment of counsel to such Purchaser
Party, representation of both parties by the same counsel would be inappropriate
due to actual and material differing interests between them, in which case the
Company shall only be liable for the legal fees and expenses of one law firm for
all Indemnified Parties, taken together with regard to any single action or
group of related actions. The Company shall not be liable for any settlement of
any proceeding affected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Purchaser Party, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Purchaser Party is or
could have been a party and indemnity could have been sought hereunder by such
Purchaser Party, unless such settlement includes an unconditional release of
such Purchaser Party from all liability arising out of such proceeding. If the
Company assumes the defense of any claim, all Purchaser Parties seeking
indemnification hereunder shall use their reasonable commercial efforts to
deliver to the Company copies of all notices and documents (including court
papers) received by the Company relating to the claim, and any Indemnified Party
shall reasonably cooperate in the defense or prosecution of such claim.     (c)
  The Company shall not be required to indemnify any Purchaser Party pursuant to
Section 5.10(a) with respect to any claim for indemnification for breach of
representations and warranties provided in Section 3.3 unless and until the
aggregate amount of all Losses incurred with respect to all claims pursuant to
Section 5.10(a) exceed $1,000,000 (the “Threshold Amount”); provided, however,
in the event such Losses exceed the Threshold Amount, the Company shall be
responsible for the full amount of such Losses. Notwithstanding the foregoing,
the cumulative indemnification obligation of the Company to the Purchaser and
all of the Purchaser Parties for inaccuracies in or breaches of representations,
warranties, covenants and agreements set forth in this Agreement, shall in no
event exceed the Purchase Price.

-42-



--------------------------------------------------------------------------------



 



  (d)   Any claim for indemnification brought pursuant to this Section 5.10 for
breach of any representation or warranty can only be brought on or prior to the
first anniversary of the Closing Date (except that (i) claims for any breach of
Sections 3.3(l), (r) and (y) may be brought after the Closing Date and prior to
the 60th day after the expiration of the applicable periods of statute of
limitations) and (iii) claims for any breach of Sections 3.3(a)(i), (b)(i) and
(g) may be brought at any time after the Closing; provided that, where
applicable, if a notice of a claim for indemnification pursuant to this
Section 5.10 for breach of any representation or warranty is brought prior to
the end of such period, then the obligation to indemnify in respect of such
breach shall survive as to such claim, until such claim shall have been finally
resolved.     (e)   In the event of any transfer of the Shares to a third party
(which for the avoidance of doubt shall not include any Affiliate of the
Purchaser), the Company shall have no obligations under this Section 5.10 to the
transferee. The indemnity provided for in this Section 5.10 shall be the sole
and exclusive monetary remedy of Purchaser Parties after the Closing for any
inaccuracy of any of the representations and warranties contained in this
Agreement or any other breach of any covenant or agreement contained in this
Agreement; provided that nothing herein shall limit in any way any such parties’
remedies in respect of fraud in connection with the transactions contemplated
hereby.     (f)   Any indemnification payments pursuant to this Section 5.10
shall be treated as an adjustment to the Purchase Price for the Shares for U.S.
federal income and applicable state and local Tax purposes, unless a different
treatment is required by applicable law.

ARTICLE VI
CONDITIONS PRECEDENT TO CLOSING

6.1.   Conditions Precedent to the Obligations of the Purchaser to Purchase
Shares. The obligation of the Purchaser to acquire Shares at the Closing is
subject to the fulfillment to the Purchaser’s reasonable satisfaction, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by the Purchaser:

  (a)   Representations and Warranties. The representations and warranties of
the Company set forth in this Agreement shall be true and correct (i) on and as
of the date hereof and (ii) on and as of the Closing Date with the same effect
as though such representations and warranties had been made on and as of the
Closing Date (except for representations and warranties that expressly speak
only as of a specific date or time which need only be true and correct as of
such date or time) except in each of cases (i) and (ii) for such failures of
representations and warranties to be true and correct (without giving effect to
any materiality or Material Adverse Effect qualification or standard contained

-43-



--------------------------------------------------------------------------------



 



      in any such warranties) which would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Company.

  (b)   Performance. The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by it at or prior to
the Closing Date.     (c)   No Injunction. No statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any Governmental Entity of competent jurisdiction
that prohibits the consummation of the transactions contemplated by this
Agreement.     (d)   Consents. The Company and the Purchaser shall have obtained
in a timely fashion any and all consents, permits, approvals (including the
Company stockholders’ approval of the Stockholders Proposals), registrations and
waivers necessary for consummation of the purchase and sale of the Shares, all
of which shall be and remain so long as necessary in full force and effect.    
(e)   Regulatory Approvals. The Regulatory Approvals shall have been obtained
and shall remain in full force and effect, and all statutory waiting periods
applicable to the transactions contemplated hereby shall have expired or
terminated.     (f)   Suspensions of Trading. The Common Stock (i) shall be
designated for listing on the Principal Trading Market and (ii) shall not have
been suspended, as of the Closing Date, by the SEC or the Principal Trading
Market from trading on the Principal Trading Market.     (g)   Company
Deliverables. The Company shall have delivered the Company Deliverables in
accordance with Section 2.2(a).     (h)   Compliance Certificate. The Company
shall have delivered to the Purchaser a certificate, dated as of Closing Date,
and signed by its Chief Executive Officer or its Chief Financial Officer,
certifying to the fulfillment of the conditions specified in Sections (a) and
(b) in the form attached hereto as Exhibit C.     (i)   No Material Adverse
Effect. No Effect shall have occurred that has had or would reasonably be
expected to result in a Material Adverse Effect.     (j)   Termination. This
Agreement shall not have been terminated in accordance with Section 7.1 herein.

6.2.   Conditions Precedent to the Obligations of the Company to sell Shares.
The Company’s obligation to sell and issue the Shares at the Closing is subject
to the fulfillment to the

-44-



--------------------------------------------------------------------------------



 



    reasonable satisfaction of the Company on or prior to the Closing Date of
the following conditions, any of which may be waived by the Company:

  (a)   Representations and Warranties. The representations and warranties of
the Purchaser set forth in this Agreement shall be true and correct (i) on and
as of the date hereof and (ii) on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
the Closing Date (except for representations and warranties that expressly speak
only as of a specific date or time which need only be true and correct as of
such date or time) except in each of cases (i) and (ii) for such failures of
representations and warranties to be true and correct (without giving effect to
any materiality or Material Adverse Effect qualification or standard contained
in any such warranties) which would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Purchaser.  
  (b)   Performance. The Purchaser shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Purchaser
at or prior to the Closing Date.     (c)   No Injunction. No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any Governmental Entity of
competent jurisdiction that prohibits the consummation of the transactions
contemplated by this Agreement.     (d)   Consents. The Company and the
Purchaser shall have obtained in a timely fashion any and all consents, permits,
approvals (including the Company stockholders’ approval of the Stockholders
Proposals), registrations and waivers necessary for consummation of the purchase
and sale of the Shares, all of which shall be and remain so long as necessary in
full force and effect.     (e)   Regulatory Approvals. The Regulatory Approvals
shall have been obtained and shall remain in full force and effect, and all
statutory waiting periods applicable to the transactions contemplated hereby
shall have expired or terminated..     (f)   Purchaser Deliverables. The
Purchaser shall have delivered its Purchaser Deliverables in accordance with
Section 2.2(b).     (g)   Termination. This Agreement shall not have been
terminated in accordance with Section 7.1 herein.

ARTICLE VII
TERMINATION

-45-



--------------------------------------------------------------------------------



 



7.1.   Right of Termination. This Agreement and the transactions contemplated
hereby may be terminated and abandoned at any time prior to or at the Closing,
as follows, and in no other manner:

  (a)   By the mutual agreement of the Company and the Purchaser;     (b)   By
either the Company or the Purchaser if the conditions precedent to such party’s
obligations to close specified in Article VI hereof have not been met or waived
by the Outside Date, provided that a party shall not be entitled to terminate
this Agreement pursuant to this Section 7.1(b), if the failure of the Closing to
occur by such date shall be due to the failure to perform or observe the
covenants or agreements of such party set forth herein by the party seeking to
terminate this Agreement;     (c)   By the Purchaser, if the Company shall have
breached its obligations under Section 5.1(a);     (d)   By the Company, to
enter into an Acquisition Proposal.     (e)   By the Company or the Purchaser
(i) upon being advised in writing by a Governmental Entity (or in the case of
the Company, the Purchaser) that any of the Regulatory Approvals will not be
granted or obtained on or prior to the Outside Date, (ii) upon receipt of
written notice that any Regulatory Approval has been denied, or (iii) if the
Purchaser has been requested to withdraw any regulatory application that is
required for the transactions contemplated hereby to be consummated     (f)   By
the Purchaser if the Board of Directors of the Company (i) shall have made an
Adverse Recommendation Change which, has not subsequently been withdrawn,
(ii) shall have failed to make the Board Recommendation referred to in
Section 4.1(c) hereof, withdrawn such recommendation or modified or changed such
recommendation in a manner such that it would constitute an Adverse
Recommendation Change, or (iii) shall have breached its obligations under
Section 4.1(c) hereof by failing to call, give notice of, convene and hold a
meeting of its stockholders to vote on the Stockholder Proposals;     (g)   By
the Company or the Purchaser, if the Company stockholders’ approval of the
Stockholder Proposals has not been obtained on or prior to the Outside Date.    
(h)   By the Company or the Purchaser, upon written notice to the other party,
in the event a Governmental Entity of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any federal, state, or local law,
constitution, ordinance, code, rule of common law, regulation, statute or treaty
or order, permanent injunction, judgment, doctrine, decree, ruling, writ,
assessment or arbitration award, which is in effect and which prohibits or

-46-



--------------------------------------------------------------------------------



 



      makes illegal the consummation of the transactions contemplated by this
Agreement or materially alters the terms of this Agreement.

      For the purposes of this Agreement, the term “Outside Date” shall mean
July 31, 2010; provided, however, that such date shall be extended for sixty
(60) days (i) if the Company fails to obtain the stockholders approval of the
Stockholders Proposals by July 31, 2010 and both parties believe in good faith
that the stockholders approval will be secured by September 30, 2010, or (ii) if
the Purchaser fails to obtain the Regulatory Approvals by July 31, 2010 and the
Purchaser notifies the Company in writing that it believes in good faith that it
can secure the Regulatory Approvals by September 30, 2010.

7.2   Termination Fee. The Company shall pay the Purchaser an amount equal to
five percent of the Purchase Price (the “Termination Fee”) no later than two
(2) Business Days following the events described below, by wire transfer of
immediately available funds to an account specified by the Purchaser in writing
to the Company if:

     (i) the Purchaser terminates this Agreement pursuant to Section 7.1(c) and
the Company shall have entered into an agreement with respect to an Acquisition
Proposal within twelve months from the date of such termination;
     (ii) the Company terminates this Agreement pursuant to Section 7.1(d); or
     (iii) the Purchaser terminates the Agreement pursuant to Section 7.1(f) and
the Company shall have entered into an agreement with respect to an Acquisition
Proposal within twelve months from the date of such termination.

7.3   Notice of Termination. The power of termination provided for by
Section 7.1 hereof may be exercised only by a notice given in writing, as
provided in Section 8.3 of this Agreement.   7.4   Effect of Termination. If
this Agreement is terminated and the transactions contemplated by this Agreement
are abandoned, either party will not have any liability or further obligation
under this Agreement (other than pursuant to Sections 7.2); provided, however,
that any termination of this Agreement will not relieve a party from liability
for any breach by it of this Agreement prior to the date of the termination.

ARTICLE VIII
MISCELLANEOUS

8.1.   Fees and Expenses. The Company and the Purchaser shall each pay the fees
and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the Shares
to the Purchaser.

-47-



--------------------------------------------------------------------------------



 



8.2.   Entire Agreement. This Agreement, together with the Exhibits and
Schedules hereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into this Agreement and the
Exhibits and Schedules. At or after the Closing, and without further
consideration, the Company and the Purchaser will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under this Agreement.

8.3.   Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., Los Angeles,
California time, on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 5:00 p.m., Los Angeles, California time, on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service with next day delivery specified, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as follows:

     
          If to the Company:
  Hanmi Financial Corporation
3660 Wilshire Boulevard
Penthouse A
Los Angeles, California 90010
Telephone No.: (213) 427-5631
Facsimile No.: (213) 384-0990
Attention: Chairman of the Board of Directors
 
   
          With a copy to:
  Manatt, Phelps & Phillips, LLP
11355 West Olympic Boulevard
Los Angeles, California 90064
Attn: Gordon M. Bava, Esq. & Mark J. Kelson, Esq.
Facsimile: (310) 312-4224
 
   
          If to a Purchaser:
  Woori Finance Holdings Co. Ltd.
203, Hoehyeon-dong 1-ga, Jung-gu
Seoul 100-792
Telephone No.: (822) 2125-2222
Facsimile No.: (822) 2125-2291
Attention: Mr. Ki Hwa Jung

-48-



--------------------------------------------------------------------------------



 



     
          With a copy to:
  Kim & Chang
Seyang Building
223 Naeja-dong. Jongno-gu, Seoul 110-720
Telephone No.: +82-2-3703-1283
Facsimile No.: +82-2-737-9091
Attention: Nelson K. Ahn, Esq. & Edward T. Kim, Esq.

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

8.4.   Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser or, in the case of a
waiver, by the party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.   8.5.   Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.   8.6.   Successors and Assigns. The provisions of this
Agreement shall inure to the benefit of and be binding upon the parties and
their successors and permitted assigns. This Agreement, or any rights or
obligations hereunder, may not be assigned by the Company or the Purchaser
without the prior written consent of the other party.   8.7.   No Third-Party
Beneficiaries. This Agreement is intended for the benefit of the parties hereto
and their respective successors and permitted assigns and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.   8.8.  
Governing Law; Jurisdiction; and Venue. This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed entirely within such State. Each of the
parties irrevocably agrees that any legal action or proceeding with respect to
this Agreement or for recognition or enforcement of any judgment in respect of
this Agreement shall be brought and determined exclusively in the Delaware Court
of Chancery and any state

-49-



--------------------------------------------------------------------------------



 



    appellate court therefrom within the State of Delaware. Each of the parties
hereto irrevocably submits with regard to any such action or proceeding for
itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of such courts and agrees that it will not bring any
action relating to this Agreement in any court other than the aforesaid courts.
Each of the parties hereto irrevocably waives, and agrees not to assert as a
defense, counterclaim or otherwise, in any action or proceeding with respect to
this Agreement (a) any claim that it is not personally subject to the
jurisdiction of the above named courts for any reason, (b) any claim that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
the applicable law, any claim that (i) the suit, action or proceeding in such
court is brought in an inconvenient forum, (ii) the venue of such suit, action
or proceeding is improper or (iii) this Agreement or the subject matter hereof
or thereof, may not be not enforced in or by such courts. Each of the parties
hereto irrevocably consents to the service of process out of the Delaware Court
of Chancery and any state appellate court therefrom within the State of Delaware
in any such action or proceeding by the mailing of copies thereof by registered
mail, postage prepaid, to its address set forth in Section 7.7 of this
Agreement, such service of process to be effective upon acknowledgement of
receipt of such registered mail. Nothing herein shall affect the right of any
party to serve process in any other manner permitted by applicable law.

8.9.   Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY   8.10.  
Survival Each of the representations and warranties set forth in this Agreement
shall survive until the date that is the first anniversary of the Closing (or
until final resolution of any claim or action arising from the breach of any
such representation and warranty, if notice of such breach was provided prior to
the end of such period) and thereafter shall expire and have no further force
and effect; provided, that the representations and warranties set forth in
Sections 3.3(l), (r) and (y) shall survive until the 60th day after the
expiration of the applicable periods of statute of limitations and the
representations and warranties set forth in Sections 3.3(a)(i), (b)(i) and
(g) shall survive indefinitely. Except as otherwise provided herein, all
covenants and agreements contained herein shall survive for the duration of any
statutes of limitations applicable thereto or until, by their respective terms,
they are no longer operative.   8.11.   Execution. This Agreement may be
executed in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission, or by e-mail
delivery of a

-50-



--------------------------------------------------------------------------------



 



    ”.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

8.12.   Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.   8.13.
  Specific Performance. The parties agree that irreparable damage would occur in
the event that provisions contained in this Agreement are not performed in
accordance with their specific terms or were otherwise breached and that the
parties would not have any adequate remedy at law. It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement (including the parties’ obligation to consummate this
Agreement subject to the terms of this Agreement) exclusively in the Delaware
Court of Chancery and any state appellate court therefrom within the State of
Delaware. Any requirements for the securing or posting of any bond with respect
to any such remedy is hereby waived. The foregoing is in addition to any other
remedy to which any party is entitled to at law, in equity or otherwise. Each of
the parties hereto hereby waives any defenses in any action for specific
performance, including the defense that a remedy at law would be adequate. If
any party brings any action to enforce specifically the performance of the terms
and provisions hereof by any other party, the Outside Date shall automatically
be extended by (x) the amount of time during which such action is pending, plus
twenty (20) business days or (y) such other time period established by the
Delaware court presiding over such action.   8.14.   Payment Set Aside. To the
extent that the Company makes a payment or payments to the Purchaser pursuant to
this Agreement or the Purchaser enforces or exercises its rights thereunder, and
such payment or payments or the proceeds of such enforcement or exercise or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other person under any law (including, without limitation, any bankruptcy
law, state or federal law, common law or equitable cause of action), then to the
extent of any such restoration the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.   8.15.   Rescission and Withdrawal Right. Notwithstanding anything to
the contrary contained in (and without limiting any similar provisions of) this
Agreement, whenever any Purchaser exercises a right, election, demand or option
under this Agreement and the

-51-



--------------------------------------------------------------------------------



 



    Company does not timely perform its related obligations within the periods
therein provided, then such Purchaser may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

8.16.   Public Announcements. Subject to each party’s disclosure obligations
imposed by law each of the parties hereto will cooperate with each other in the
development and distribution of all news releases and other public information
disclosures with respect to this Agreement and the transactions contemplated by
this Agreement, and no party hereto will make any such new release or public
disclosure without first consulting with the other party hereto.

[Signature Page Follows]

-52-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

            WOORI FINANCE HOLDINGS CO. LTD.
      By:   /s/ Pal-Seung Lee        Pal-Seung Lee        Chairman and Chief
Executive Officer        HANMI FINANCIAL CORPORATION
      By:   /s/ Joseph K. Rho        Joseph K. Rho        Chairman of the Board 
   

 